 

Execution Version

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT (the “Agreement”), dated as of August 10, 2018, by and
between AIT THERAPEUTICS, INC., a Delaware corporation (the “Company”), and
LINCOLN PARK CAPITAL FUND, LLC, an Illinois limited liability company (the
“Investor”).

 

WHEREAS:

 

Subject to the terms and conditions set forth in this Agreement, the Company
wishes to sell to the Investor, and the Investor wishes to buy from the Company,
up to Twenty Million Dollars ($20,000,000) of the Company’s common stock,
$0.0001 par value per share (the “Common Stock”). The shares of Common Stock to
be purchased hereunder (including, without limitation, the Initial Purchase
Shares (as defined herein), if any) are referred to herein as the “Purchase
Shares.”

 

NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

 

1. CERTAIN DEFINITIONS.

 

For purposes of this Agreement, the following terms shall have the following
meanings:

 

(a) “Accelerated Purchase Date” means, with respect to any Accelerated Purchase
made pursuant to Section 2(c) hereof, the Business Day immediately following the
applicable Purchase Date with respect to the corresponding Regular Purchase
referred to in Section 2(c) hereof.

 

(b) “Accelerated Purchase Floor Price” means $1.00, which shall be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction and, effective upon the consummation of any
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Accelerated Purchase Floor Price shall mean the lower
of (i) the adjusted price and (ii) $1.00.

 

(c) “Accelerated Purchase Minimum Price Threshold” means, with respect to any
Accelerated Purchase made pursuant to Section 2(c) hereof, the greater of (i)
seventy-five percent (75%) of the Closing Sale Price of the Common Stock on the
applicable Purchase Date with respect to the corresponding Regular Purchase
referred to in Section 2(c) hereof and (ii) the minimum per share price
threshold set forth by the Company in the applicable Accelerated Purchase
Notice.

 

(d) “Accelerated Purchase Notice” means, with respect to an Accelerated Purchase
made pursuant to Section 2(c) hereof, an irrevocable written notice from the
Company to the Investor directing the Investor to purchase the applicable
Accelerated Purchase Share Amount at the Accelerated Purchase Price on the
Accelerated Purchase Date for such Accelerated Purchase in accordance with this
Agreement.

 

(e) “Accelerated Purchase Price” means, with respect to an Accelerated Purchase
made pursuant to Section 2(c) hereof, the lower of (i) ninety-five percent (95%)
of the VWAP for the period beginning at 9:30:01 a.m., Eastern time, on the
applicable Accelerated Purchase Date, or such other time publicly announced by
the Principal Market as the official open (or commencement) of trading on the
Principal Market on such applicable Accelerated Purchase Date (the “Accelerated
Purchase Commencement Time”), and ending at the earliest of (A) 4:00:00 p.m.,
Eastern time, on such applicable Accelerated Purchase Date, or such other time
publicly announced by the Principal Market as the official close of trading on
the Principal Market on such applicable Accelerated Purchase Date, (B) such
time, from and after the Accelerated Purchase Commencement Time for such
Accelerated Purchase, that total number (or volume) of shares of Common Stock
traded on the Principal Market has exceeded the applicable Accelerated Purchase
Share Volume Maximum, and (C) such time, from and after the Accelerated Purchase
Commencement Time for such Accelerated Purchase, that the Sale Price has fallen
below the applicable Accelerated Purchase Minimum Price Threshold (such earliest
of (i)(A), (i)(B) and (i)(C) above, the “Accelerated Purchase Termination
Time”), and (ii) the Closing Sale Price of the Common Stock on such applicable
Accelerated Purchase Date (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split, reverse stock split or other
similar transaction).

 

 

 

 

(f) “Accelerated Purchase Share Amount” means, with respect to an Accelerated
Purchase made pursuant to Section 2(c) hereof, the number of Purchase Shares
directed by the Company to be purchased by the Investor in an Accelerated
Purchase Notice, which number of Purchase Shares shall not exceed the lesser of
(i) 300% of the number of Purchase Shares directed by the Company to be
purchased by the Investor pursuant to the corresponding Regular Purchase Notice
for the corresponding Regular Purchase referred to in Section 2(c) hereof
(subject to the Purchase Share limitations contained in Section 2(b) hereof) and
(ii) an amount equal to (A) the Accelerated Purchase Share Percentage multiplied
by (B) the total number (or volume) of shares of Common Stock traded on the
Principal Market during the period on the applicable Accelerated Purchase Date
beginning at the Accelerated Purchase Commencement Time for such Accelerated
Purchase and ending at the Accelerated Purchase Termination Time for such
Accelerated Purchase.

 

(g) “Accelerated Purchase Share Percentage” means, with respect to an
Accelerated Purchase made pursuant to Section 2(c) hereof, thirty percent (30%).

 

(h) “Accelerated Purchase Share Volume Maximum” means, with respect to an
Accelerated Purchase made pursuant to Section 2(c) hereof, a number of shares of
Common Stock equal to (i) the applicable Accelerated Purchase Share Amount
properly directed by the Company to be purchased by the Investor in the
applicable Accelerated Purchase Notice for such Accelerated Purchase, divided by
(ii) the Accelerated Purchase Share Percentage (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).

 

(i) “Additional Accelerated Purchase Date” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(d) hereof, the Business Day (i)
that is the Accelerated Purchase Date with respect to the corresponding
Accelerated Purchase referred to in Section 2(c) hereof and (ii) on which the
Investor receives, prior to 1:00 p.m., Eastern time, on such Business Day, a
valid Additional Accelerated Purchase Notice for such Additional Accelerated
Purchase in accordance with this Agreement.

 

(j) “Additional Accelerated Purchase Floor Price” means $1.00, which shall be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction and, effective upon the
consummation of any such reorganization, recapitalization, non-cash dividend,
stock split or other similar transaction, the Additional Accelerated Purchase
Floor Price shall mean the lower of (i) the adjusted price and (ii) $1.00.

 

(k) “Additional Accelerated Purchase Minimum Price Threshold” means, with
respect to an Additional Accelerated Purchase made pursuant to Section 2(d)
hereof, the greater of (i) seventy-five percent (75%) of the Closing Sale Price
of the Common Stock on the Business Day immediately preceding the applicable
Additional Accelerated Purchase Date with respect to such Additional Accelerated
Purchase and (ii) the minimum per share price threshold set forth by the Company
in the applicable Additional Accelerated Purchase Notice.

 

-2-

 

 

(l) “Additional Accelerated Purchase Notice” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, an
irrevocable written notice from the Company to the Investor directing the
Investor to purchase the applicable Additional Accelerated Purchase Share Amount
at the Additional Accelerated Purchase Price for such Additional Accelerated
Purchase in accordance with this Agreement.

 

(m) “Additional Accelerated Purchase Price” means, with respect to an Additional
Accelerated Purchase made pursuant to Section 2(d) hereof, the lower of (i)
ninety-five percent (95%) of the VWAP for the period on the applicable
Additional Accelerated Purchase Date, beginning at the latest of (A) the
applicable Accelerated Purchase Termination Time with respect to the
corresponding Accelerated Purchase referred to in Section 2(d) hereof on such
Additional Accelerated Purchase Date, (B) the applicable Additional Accelerated
Purchase Termination Time with respect to the most recently completed prior
Additional Accelerated Purchase on such Additional Accelerated Purchase Date, as
applicable, and (C) the time at which all Purchase Shares subject to all prior
Accelerated Purchases and Additional Accelerated Purchases (as applicable),
including, without limitation, those that have been effected on the same
Business Day as the applicable Additional Accelerated Purchase Date with respect
to which the applicable Additional Accelerated Purchase relates, have
theretofore been received by the Investor as DWAC Shares in accordance with this
Agreement (such latest of (i)(A), (i)(B) and (i)(C) above, the “Additional
Accelerated Purchase Commencement Time”), and ending at the earliest of (X) 4:00
p.m., Eastern time, on such Additional Accelerated Purchase Date, or such other
time publicly announced by the Principal Market as the official close of trading
on the Principal Market on such Additional Accelerated Purchase Date, (Y) such
time, from and after the Additional Accelerated Purchase Commencement Time for
such Additional Accelerated Purchase, that total number (or volume) of shares of
Common Stock traded on the Principal Market has exceeded the applicable
Additional Accelerated Purchase Share Volume Maximum, and (Z) such time, from
and after the Additional Accelerated Purchase Commencement Time for such
Additional Accelerated Purchase, that the Sale Price has fallen below the
applicable Additional Accelerated Purchase Minimum Price Threshold (such
earliest of (i)(X), (i)(Y) and (i)(Z) above, the “Additional Accelerated
Purchase Termination Time”), and (ii) the Closing Sale Price of the Common Stock
on such Additional Accelerated Purchase Date (to be appropriately adjusted for
any reorganization, recapitalization, non-cash dividend, stock split, reverse
stock split or other similar transaction).

 

(n) “Additional Accelerated Purchase Share Amount” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, the number
of Purchase Shares directed by the Company to be purchased by the Investor on an
Additional Accelerated Purchase Notice, which number of Purchase Shares shall
not exceed the lesser of (i) 300% of the number of Purchase Shares directed by
the Company to be purchased by the Investor pursuant to the corresponding
Regular Purchase Notice for the corresponding Regular Purchase referred to in
Section 2(d) hereof (subject to the Purchase Share limitations contained in
Section 2(a) hereof) and (ii) an amount equal to (A) the Additional Accelerated
Purchase Share Percentage multiplied by (B) the total number (or volume) of
shares of Common Stock traded on the Principal Market during the period on the
applicable Additional Accelerated Purchase Date beginning at the Additional
Accelerated Purchase Commencement Time for such Additional Accelerated Purchase
and ending at the Additional Accelerated Purchase Termination Time for such
Additional Accelerated Purchase.

 

(o) “Additional Accelerated Purchase Share Percentage” means, with respect to an
Additional Accelerated Purchase made pursuant to Section 2(d) hereof, thirty
percent (30%).

 

(p) “Additional Accelerated Purchase Share Volume Maximum” means, with respect
to an Additional Accelerated Purchase made pursuant to Section 2(d) hereof, a
number of shares of Common Stock equal to (i) the applicable Additional
Accelerated Purchase Share Amount properly directed by the Company to be
purchased by the Investor in the applicable Additional Accelerated Purchase
Notice for such Additional Accelerated Purchase, divided by (ii) the Additional
Accelerated Purchase Share Percentage (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split, reverse stock
split or other similar transaction).

 

-3-

 

 

(q) “Alternate Adjusted Regular Purchase Share Limit” means, with respect to a
Regular Purchase made pursuant to Section 2(b) hereof, the maximum number of
Purchase Shares which, taking into account the applicable per share Purchase
Price therefor calculated in accordance with this Agreement, would enable the
Company to deliver to the Investor, on the applicable Purchase Date for such
Regular Purchase, a Regular Purchase Notice for a Purchase Amount equal to, or
as closely approximating without exceeding, Seventy-Five Thousand Dollars
($75,000).

 

(r) “Available Amount” means, initially, Twenty Million Dollars ($20,000,000) in
the aggregate, which amount shall be reduced by (i) the Initial Purchase Amount
upon the purchase of the Initial Purchase Shares by the Investor on the date
hereof pursuant to Section 2(a) hereof, as applicable, and (ii) the Purchase
Amount each time the Investor purchases shares of Common Stock (other than the
Initial Purchase Shares, if any) pursuant to Section 2 hereof.

 

(s) “Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state
law for the relief of debtors.

 

(t) “Business Day” means any day on which the Principal Market is open for
trading, including any day on which the Principal Market is open for trading for
a period of time less than the customary time.

 

(u) “Closing Sale Price” means, for any security as of any date, the last
closing sale price for such security on the Principal Market as reported by the
Principal Market.

 

(v) “Confidential Information” means any information disclosed by either party
to the other party, either directly or indirectly, in writing, orally or by
inspection of tangible objects (including, without limitation, documents,
prototypes, samples, plant and equipment), which is designated as
“Confidential,” “Proprietary” or some similar designation. Information
communicated orally shall be considered Confidential Information if such
information is confirmed in writing as being Confidential Information within ten
(10) Business Days after the initial disclosure. Confidential Information may
also include information disclosed to a disclosing party by third parties.
Confidential Information shall not, however, include any information which (i)
was publicly known and made generally available in the public domain prior to
the time of disclosure by the disclosing party; (ii) becomes publicly known and
made generally available after disclosure by the disclosing party to the
receiving party through no action or inaction of the receiving party; (iii) is
already in the possession of the receiving party without confidential
restriction at the time of disclosure by the disclosing party as shown by the
receiving party’s files and records immediately prior to the time of disclosure;
(iv) is obtained by the receiving party from a third party without a breach of
such third party’s obligations of confidentiality; or (v) is independently
developed by the receiving party without use of or reference to the disclosing
party’s Confidential Information, as shown by documents and other competent
evidence in the receiving party’s possession.

 

(w) “Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

(x) “DTC” means The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 

(y) “DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified Deposit/Withdrawal at Custodian (DWAC) account with DTC under its Fast
Automated Securities Transfer (FAST) Program, or any similar program hereafter
adopted by DTC performing substantially the same function.

 

-4-

 

 

(z) “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

(aa) “Floor Price” means $1.00, which shall be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction and, effective upon the consummation of any such
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction, the Floor Price shall mean the lower of (i) the adjusted
price and (ii) $1.00.

 

(bb) “Fully Adjusted Regular Purchase Share Limit” means, with respect to any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction from and after the date of this Agreement, the Regular
Purchase Share Limit (as defined in Section 2(b) hereof) in effect on the
applicable date of determination, after giving effect to the full proportionate
adjustment thereto made pursuant to Section 2(b) hereof for or in respect of
such reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction.

 

(cc) “Initial Purchase Amount” means, with respect to the Initial Purchase made
pursuant to Section 2(a) hereof, as applicable, the number of Initial Purchase
Shares directed by the Company to be purchased by the Investor in the Initial
Purchase Notice, which number of Initial Purchase Shares shall not exceed
117,000 (to be appropriately adjusted for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction that occurs on or
after the date of this Agreement).

 

(dd) “Initial Purchase Date” means, with respect to the Initial Purchase made
pursuant to Section 2(a) hereof, as applicable, the Business Day during the
Initial Purchase Period on which the Investor receives by 5:00 p.m., Eastern
time, of such Business Day a valid Initial Purchase Notice that the Investor is
to buy the Initial Purchase Amount of Initial Purchase Shares pursuant to
Section 2(a) hereof.

 

(ee) “Initial Purchase Notice” means, with respect to the Initial Purchase made
pursuant to Section 2(a) hereof, as applicable, an irrevocable written notice
from the Company to the Investor directing the Investor to buy the Initial
Purchase Amount of Initial Purchase Shares as specified by the Company therein
at the Initial Purchase Price on the Initial Purchase Date.

 

(ff) “Initial Purchase Period” means, with respect to the Initial Purchase made
pursuant to Section 2(a) hereof, as applicable, the period beginning on the
Business Day after the date hereof on which all of the conditions set forth in
Sections 7(I) and 8(I) hereof have been fully satisfied and ending on the
earlier of (i) the thirtieth (30th) Business Day immediately following the date
of this Agreement and (ii) the third (3rd) Business Day immediately preceding
the date on which the initial Registration Statement is filed with the SEC.

 

(gg) “Initial Purchase Price” means, with respect to the Initial Purchase made
pursuant to Section 2(a) hereof, as applicable, $4.50 per share (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction that occurs on or after the
date of this Agreement).

 

-5-

 

 

(hh) “Material Adverse Effect” means any material adverse effect on (i) the
enforceability of any Transaction Document, (ii) the results of operations,
assets, business or financial condition of the Company and its Subsidiaries,
taken as a whole, other than any material adverse effect that resulted
exclusively from (A) any change in the United States or foreign economies or
securities or financial markets in general that does not have a disproportionate
effect on the Company and its Subsidiaries, taken as a whole, (B) any change
that generally affects the industry in which the Company and its Subsidiaries
operate that does not have a disproportionate effect on the Company and its
Subsidiaries, taken as a whole, (C) any change arising in connection with
earthquakes, hostilities, acts of war, sabotage or terrorism or military actions
or any escalation or material worsening of any such hostilities, acts of war,
sabotage or terrorism or military actions existing as of the date hereof, (D)
any action taken by the Investor, its affiliates or its or their successors and
assigns with respect to the transactions contemplated by this Agreement, (E) the
effect of any change in applicable laws or accounting rules that does not have a
disproportionate effect on the Company and its Subsidiaries, taken as a whole,
or (F) any change resulting from compliance with terms of this Agreement or the
consummation of the transactions contemplated by this Agreement, or (iii) the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document to be performed as of the date of
determination.

 

(ii) “Maturity Date” means the first day of the month immediately following the
thirty-six (36) month anniversary of the Commencement Date.

 

(jj) “PEA Period” means the period commencing at 9:30 a.m., Eastern time, on the
fifth (5th) Business Day immediately prior to the filing of any post-effective
amendment to the Registration Statement (as defined herein) or New Registration
Statement (as such term is defined in the Registration Rights Agreement), and
ending at 9:30 a.m., Eastern time, on the Business Day immediately following,
the effective date of any post-effective amendment to the Registration Statement
(as defined herein) or New Registration Statement (as such term is defined in
the Registration Rights Agreement).

 

(kk) “Person” means an individual or entity including but not limited to any
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

 

(ll) “Principal Market” means the OTCQB operated by the OTC Markets Group, Inc.
(or any nationally recognized successor thereto); provided, however, that in the
event the Company’s Common Stock is ever listed or traded on The Nasdaq Capital
Market, The Nasdaq Global Market, The Nasdaq Global Select Market, the New York
Stock Exchange, the NYSE American, the NYSE Arca, the OTC Bulletin Board, or the
OTCQX operated by the OTC Markets Group, Inc. (or any nationally recognized
successor to any of the foregoing), then the “Principal Market” shall mean such
other market or exchange on which the Company’s Common Stock is then listed or
traded.

 

(mm) “Purchase Amount” means, with respect to the Initial Purchase, any Regular
Purchase, any Accelerated Purchase, any Additional Accelerated Purchase or the
Tranche Purchase made hereunder, as applicable, the portion of the Available
Amount to be purchased by the Investor pursuant to Section 2 hereof.

 

(nn) “Purchase Date” means, with respect to a Regular Purchase made pursuant to
Section 2(b) hereof, the Business Day on which the Investor receives, after 4:00
p.m., Eastern time, but prior to 5:00 p.m., Eastern time, on such Business Day,
a valid Regular Purchase Notice for such Regular Purchase in accordance with
this Agreement.

 

(oo) “Purchase Price” means, with respect to a Regular Purchase made pursuant to
Section 2(b) hereof, the lower of: (i) the lowest Sale Price on the Purchase
Date for such Regular Purchase and (ii) the arithmetic average of the three (3)
lowest Closing Sale Prices for the Common Stock during the twelve (12)
consecutive Business Days ending on the Business Day immediately preceding such
Purchase Date for such Regular Purchase (in each case, to be appropriately
adjusted for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction that occurs on or after the date of this
Agreement).

 

-6-

 

 

(pp) “Regular Purchase Notice” means, with respect to a Regular Purchase
pursuant to Section 2(b) hereof, an irrevocable written notice from the Company
to the Investor directing the Investor to buy a specified number of Purchase
Shares (subject to the Purchase Share limitations contained in Section 2(b)
hereof) at the applicable Purchase Price for such Regular Purchase in accordance
with this Agreement.

 

(qq) “Sale Price” means any trade price for the shares of Common Stock on the
Principal Market as reported by the Principal Market.

 

(rr) “SEC” means the U.S. Securities and Exchange Commission.

 

(ss) “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

(tt) “Subsidiary” means any Person the Company wholly-owns or controls, or in
which the Company, directly or indirectly, owns a majority of the voting stock
or similar voting interest, in each case that would be disclosable pursuant to
Item 601(b)(21) of Regulation S-K promulgated under the Securities Act.

 

(uu) “Tranche Purchase Amount” means, with respect to the Tranche Purchase made
pursuant to Section 2(e) hereof, as applicable, the number of Purchase Shares
directed by the Company to be purchased by the Investor in the Tranche Purchase
Notice, which number of Purchase Shares shall not exceed the number obtained by
subtracting (i) the number of Initial Purchase Shares purchased by the Investor
hereunder during the Initial Purchase Period, if any, from (ii) 117,000 (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction that occurs on or after the
date of this Agreement).

 

(vv) “Tranche Purchase Date” means, with respect to the Tranche Purchase made
pursuant to Section 2(e) hereof, as applicable, the Business Day on which the
Investor receives by 5:00 p.m., Eastern time, of such Business Day a valid
Tranche Purchase Notice that the Investor is to buy Purchase Shares pursuant to
Section 2(e) hereof.

 

(ww) “Tranche Purchase Notice” means, with respect to the Tranche Purchase
pursuant to Section 2(e) hereof, as applicable, an irrevocable written notice
from the Company to the Investor directing the Investor to buy the Tranche
Purchase Amount of Purchase Shares as specified by the Company therein at the
Tranche Purchase Price on the Tranche Purchase Date.

 

(xx) “Tranche Purchase Period” means, with respect to the Tranche Purchase made
pursuant to Section 2(e) hereof, as applicable, the period beginning on the
Business Day immediately following the Commencement Date and ending on the
thirtieth (30th) Business Day immediately following the Commencement Date.

 

(yy) “Tranche Purchase Price” means, with respect to the Tranche Purchase made
pursuant to Section 2(e) hereof, as applicable, $4.50 per share (to be
appropriately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction that occurs on or after the
date of this Agreement).

 

(zz) “Transaction Documents” means, collectively, this Agreement and the
schedules and exhibits hereto, the Registration Rights Agreement and the
schedules and exhibits thereto, and each of the other agreements, documents,
certificates and instruments entered into or furnished by the parties hereto in
connection with the transactions contemplated hereby and thereby.

 

-7-

 

 

(aaa) “Transfer Agent” means Action Stock Transfer, or such other Person who is
then serving as the transfer agent for the Company in respect of the Common
Stock.

 

(bbb) “VWAP” means in respect of an Accelerated Purchase Date and an Additional
Accelerated Purchase Date, as applicable, the volume weighted average price of
the Common Stock on the Principal Market, as reported on the Principal Market.

 

2. PURCHASE OF COMMON STOCK.

 

Subject to the terms and conditions set forth in this Agreement, the Company has
the right to sell to the Investor, and the Investor has the obligation to
purchase from the Company, Purchase Shares as follows:

 

(a) Initial Purchase of Common Stock. Subject to the satisfaction of all of the
conditions set forth in Sections 7(I) and 8(I) hereof, during the Initial
Purchase Period only, the Company shall have the right, but not the obligation,
to direct the Investor by the Company’s delivery to the Investor of the Initial
Purchase Notice, and the Investor thereupon shall have the obligation, to buy
the Initial Purchase Amount of Initial Purchase Shares as specified by the
Company therein at the Initial Purchase Price on the Initial Purchase Date (such
purchase, the “Initial Purchase”); provided, however, that (i) the Company may
deliver the Initial Purchase Notice to the Investor only on a Business Day
during the Initial Purchase Period and the Company shall not have the right to
(and shall not) deliver an Initial Purchase Notice in respect of the Initial
Purchase at any other time during the term of this Agreement, (ii) the Company
may not deliver to the Investor more than one (1) Initial Purchase Notice
pursuant to this Agreement, (iii) the Company may not deliver the Initial
Purchase Notice for an Initial Purchase Amount in excess of 117,000 Initial
Purchase Shares (to be appropriately adjusted for any reorganization,
recapitalization, non-cash dividend, stock split or other similar transaction
after the date of this Agreement), and (iv) the Investor’s total committed
obligation under the Initial Purchase shall not exceed Five Hundred Twenty-Six
Thousand Five Hundred Thousand Dollars ($526,500). If the Company delivers the
Initial Purchase Notice for an Initial Purchase Amount in excess of the
limitations contained in this Section 2(a), such Initial Purchase Notice shall
be void ab initio to the extent of the amount by which the number of Initial
Purchase Shares set forth in such Initial Purchase Notice exceeds the number of
Initial Purchase Shares which the Company is permitted to include in such
Initial Purchase Notice in accordance herewith, and the Investor shall have no
obligation to purchase such excess Initial Purchase Shares in respect of such
Initial Purchase Notice; provided that the Investor shall remain obligated to
purchase the number of Initial Purchase Shares which the Company is permitted to
include in such Initial Purchase Notice.

 

-8-

 

 

(b) Commencement of Regular Sales of Common Stock. Upon the satisfaction of all
of the conditions set forth in Sections 7(II) and 8(II) hereof (the
“Commencement” and the date of satisfaction of such conditions the “Commencement
Date”) and thereafter, the Company shall have the right, but not the obligation,
to direct the Investor, by its delivery to the Investor of a Regular Purchase
Notice from time to time, to purchase up to Ten Thousand (10,000) Purchase
Shares, subject to adjustment as set forth below in this Section 2(b) (such
maximum number of Purchase Shares, as may be adjusted from time to time, the
“Regular Purchase Share Limit”), at the Purchase Price on the Purchase Date
(each such purchase a “Regular Purchase”); provided, however, that the Regular
Purchase Share Limit shall be increased to: (i) Fifteen Thousand (15,000)
Purchase Shares, if the Closing Sale Price of the Common Stock on the applicable
Purchase Date is not below $4.50, (ii) Twenty Thousand (20,000) Purchase Shares,
if the Closing Sale Price of the Common Stock on the applicable Purchase Date is
not below $5.00, (iii) Twenty-Five Thousand (25,000) Purchase Shares, if the
Closing Sale Price of the Common Stock on the applicable Purchase Date is not
below $6.00, and (iv) Thirty Thousand (30,000) Purchase Shares, if the Closing
Sale Price of the Common Stock on the applicable Purchase Date is not below
$7.00 (all of which share and dollar amounts shall be appropriately
proportionately adjusted for any reorganization, recapitalization, non-cash
dividend, stock split or other similar transaction; provided that if, after
giving effect to the full proportionate adjustment to the Regular Purchase Share
Limit therefor, the Fully Adjusted Regular Purchase Share Limit then in effect
would preclude the Company from delivering to the Investor a Regular Purchase
Notice hereunder for a Purchase Amount (calculated by multiplying (X) the number
of Purchase Shares equal to the Fully Adjusted Regular Purchase Share Limit, by
(Y) the Purchase Price per Purchase Share covered by such Regular Purchase
Notice on the applicable Purchase Date therefor) equal to or greater than
Seventy-Five Thousand Dollars ($75,000), the Regular Purchase Share Limit for
such Regular Purchase Notice shall not be fully adjusted to equal the applicable
Fully Adjusted Regular Purchase Share Limit, but rather the Regular Purchase
Share Limit for such Regular Purchase Notice shall be adjusted to equal the
applicable Alternate Adjusted Regular Purchase Share Limit as of the applicable
Purchase Date for such Regular Purchase Notice); and provided, further, however,
that the Investor’s committed obligation under any single Regular Purchase,
other than any Regular Purchase with respect to which an Alternate Adjusted
Regular Purchase Share Limit shall apply, shall not exceed Seven Hundred Fifty
Thousand Dollars ($750,000). If the Company delivers any Regular Purchase Notice
for a Purchase Amount in excess of the limitations contained in the immediately
preceding sentence, such Regular Purchase Notice shall be void ab initio to the
extent of the amount by which the number of Purchase Shares set forth in such
Regular Purchase Notice exceeds the number of Purchase Shares which the Company
is permitted to include in such Purchase Notice in accordance herewith, and the
Investor shall have no obligation to purchase such excess Purchase Shares in
respect of such Regular Purchase Notice; provided, however, that the Investor
shall remain obligated to purchase the number of Purchase Shares which the
Company is permitted to include in such Regular Purchase Notice. The Company may
deliver a Regular Purchase Notice to the Investor as often as every Business
Day, so long as the Company has not failed to deliver Purchase Shares for the
most recent prior Regular Purchase. Notwithstanding the foregoing, the Company
shall not deliver a Regular Purchase Notice to the Investor on any Purchase Date
that the Closing Sale Price of the Common Stock is less than the Floor Price.
Notwithstanding the foregoing, the Company shall not deliver any Regular
Purchase Notices during the PEA Period.

 

(c) Accelerated Purchases. Subject to the terms and conditions of this
Agreement, from and after the Commencement Date, in addition to purchases of
Purchase Shares as described in Section 2(b) above, the Company shall also have
the right, but not the obligation, to direct the Investor, by its delivery to
the Investor of an Accelerated Purchase Notice from time to time in accordance
with this Agreement, to purchase the applicable Accelerated Purchase Share
Amount at the Accelerated Purchase Price on the Accelerated Purchase Date
therefor in accordance with this Agreement (each such purchase, an “Accelerated
Purchase”). The Company may deliver an Accelerated Purchase Notice to the
Investor only on a Purchase Date on which (i) the Company also properly
submitted a Regular Purchase Notice providing for a Regular Purchase of a number
of Purchase Shares not less than the Regular Purchase Share Limit then in effect
on such Purchase Date in accordance with this Agreement (including, without
limitation, giving effect to any automatic increase to the Regular Purchase
Share Limit as a result of the Closing Sale Price of the Common Stock exceeding
certain thresholds set forth in Section 2(b) above on such Purchase Date and any
other adjustments to the Regular Purchase Share Limit, in each case pursuant to
Section 2(b) above) and (ii) the Closing Sale Price of the Common Stock is not
less than the Accelerated Purchase Floor Price. If the Company delivers any
Accelerated Purchase Notice directing the Investor to purchase an amount of
Purchase Shares that exceeds the Accelerated Purchase Share Amount that the
Company is then permitted to include in such Accelerated Purchase Notice, such
Accelerated Purchase Notice shall be void ab initio to the extent of the amount
by which the number of Purchase Shares set forth in such Accelerated Purchase
Notice exceeds the Accelerated Purchase Share Amount that the Company is then
permitted to include in such Accelerated Purchase Notice (which shall be
confirmed in an Accelerated Purchase Confirmation), and the Investor shall have
no obligation to purchase such excess Purchase Shares in respect of such
Accelerated Purchase Notice; provided, however, that the Investor shall remain
obligated to purchase the Accelerated Purchase Share Amount which the Company is
permitted to include in such Accelerated Purchase Notice. Within one (1)
Business Day after completion of each Accelerated Purchase Date for an
Accelerated Purchase, the Investor will provide to the Company a written
confirmation of such Accelerated Purchase setting forth the applicable
Accelerated Purchase Share Amount and Accelerated Purchase Price for such
Accelerated Purchase (each, an “Accelerated Purchase Confirmation”).
Notwithstanding the foregoing, the Company shall not deliver any Accelerated
Purchase Notices during the PEA Period.

 

-9-

 

 

(d) Additional Accelerated Purchases. Subject to the terms and conditions of
this Agreement, from and after the Commencement Date, in addition to purchases
of Purchase Shares as described in Section 2(b) and Section 2(c) above, the
Company shall also have the right, but not the obligation, to direct the
Investor, by its timely delivery to the Investor of an Additional Accelerated
Purchase Notice on an Additional Accelerated Purchase Date in accordance with
this Agreement, to purchase the applicable Additional Accelerated Purchase Share
Amount at the applicable Additional Accelerated Purchase Price therefor in
accordance with this Agreement (each such purchase, an “Additional Accelerated
Purchase”). The Company may deliver multiple Additional Accelerated Purchase
Notices to the Investor on an Additional Accelerated Purchase Date; provided,
however, that the Company may deliver an Additional Accelerated Purchase Notice
to the Investor only (i) on a Business Day that is also the Accelerated Purchase
Date for an Accelerated Purchase with respect to which the Company properly
submitted to the Investor an Accelerated Purchase Notice in accordance with this
Agreement on the applicable Purchase Date for a Regular Purchase of a number of
Purchase Shares not less than the Regular Purchase Share Limit then in effect in
accordance with this Agreement (including, without limitation, giving effect to
any automatic increase to the Regular Purchase Share Limit as a result of the
Closing Sale Price of the Common Stock exceeding certain thresholds set forth in
Section 2(b) above on such Purchase Date and any other adjustments to the
Regular Purchase Share Limit, in each case pursuant to Section 2(b) above), (ii)
if the Closing Sale Price of the Common Stock on the Business Day immediately
preceding the Business Day on which such Additional Accelerated Purchase Notice
is delivered is not less than the Additional Accelerated Purchase Floor Price,
and (iii) if all Purchase Shares subject to all prior Regular Purchases,
Accelerated Purchases and Additional Accelerated Purchases, including, without
limitation, those that have been effected on the same Business Day as the
applicable Additional Accelerated Purchase Date with respect to which the
applicable Additional Accelerated Purchase relates, and, if the Tranche Purchase
has occurred prior thereto, all Purchase Shares subject to the Tranche Purchase,
in each case have theretofore been received by the Investor as DWAC Shares in
accordance with this Agreement. If the Company delivers any Additional
Accelerated Purchase Notice directing the Investor to purchase an amount of
Purchase Shares that exceeds the Additional Accelerated Purchase Share Amount
that the Company is then permitted to include in such Additional Accelerated
Purchase Notice, such Additional Accelerated Purchase Notice shall be void ab
initio to the extent of the amount by which the number of Purchase Shares set
forth in such Additional Accelerated Purchase Notice exceeds the Additional
Accelerated Purchase Share Amount that the Company is then permitted to include
in such Additional Accelerated Purchase Notice (which shall be confirmed in an
Additional Accelerated Purchase Confirmation), and the Investor shall have no
obligation to purchase such excess Purchase Shares in respect of such Additional
Accelerated Purchase Notice; provided, however, that the Investor shall remain
obligated to purchase the Additional Accelerated Purchase Share Amount which the
Company is permitted to include in such Additional Accelerated Purchase Notice.
Within one (1) Business Day after completion of each Additional Accelerated
Purchase Date, the Investor will provide to the Company a written confirmation
of each Additional Accelerated Purchase on such Additional Accelerated Purchase
Date setting forth the applicable Additional Accelerated Purchase Share Amount
and Additional Accelerated Purchase Price for each such Additional Accelerated
Purchase on such Additional Accelerated Purchase Date (each, an “Additional
Accelerated Purchase Confirmation”). Notwithstanding the foregoing, the Company
shall not deliver any Additional Accelerated Purchase Notices during the PEA
Period.

 

-10-

 

 

(e) Tranche Purchase. Subject to the terms and conditions of this Agreement,
during the Tranche Purchase Period only, in addition to purchases of Purchase
Shares as described in Section 2(b), Section 2(c) and Section 2(d) above, the
Company shall have the right, but not the obligation, to direct the Investor by
the Company’s delivery to the Investor of the Tranche Purchase Notice, and the
Investor thereupon shall have the obligation, to buy the Tranche Purchase Amount
of Purchase Shares as specified by the Company therein at the Tranche Purchase
Price on the Tranche Purchase Date (such purchase, the “Tranche Purchase”);
provided, however, that (i) the Company may deliver the Tranche Purchase Notice
to the Investor only on a Business Day during the Tranche Purchase Period and
the Company shall not have the right to (and shall not) deliver the Tranche
Purchase Notice in respect of the Tranche Purchase at any other time during the
term of this Agreement, (ii) the Company may not deliver to the Investor more
than one (1) Tranche Purchase Notice pursuant to this Agreement, (iii) the
Company may not deliver the Tranche Purchase Notice for a Tranche Purchase
Amount in excess of the number obtained by subtracting (A) the number of Initial
Purchase Shares purchased by the Investor hereunder during the Initial Purchase
Period, if any, from (B) 117,000 (to be appropriately adjusted for any
reorganization, recapitalization, non-cash dividend, stock split or other
similar transaction that occurs on or after the date of this Agreement), and
(iv) the Investor’s total committed obligation under the Tranche Purchase shall
not exceed the dollar amount equal to (A) Five Hundred Twenty-Six Thousand Five
Hundred Thousand Dollars ($526,500) minus (B) the total aggregate Purchase
Amount paid by the Investor to the Company in the Initial Purchase, if any. If
the Company delivers the Tranche Purchase Notice for a Tranche Purchase Amount
in excess of the limitations contained in this Section 2(e), such Tranche
Purchase Notice shall be void ab initio to the extent of the amount by which the
number of Tranche Purchase Shares set forth in such Tranche Purchase Notice
exceeds the number of Tranche Purchase Shares which the Company is permitted to
include in such Tranche Purchase Notice in accordance herewith, and the Investor
shall have no obligation to purchase such excess Purchase Shares in respect of
such Tranche Purchase Notice; provided that the Investor shall remain obligated
to purchase the number of Tranche Purchase Shares which the Company is permitted
to include in such Tranche Purchase Notice. Notwithstanding the foregoing, the
Company shall not deliver the Tranche Purchase Notice during the PEA Period.

 

(f) Payment for Purchase Shares. For the Initial Purchase, each Regular Purchase
and the Tranche Purchase, the Investor shall pay to the Company an amount equal
to the Purchase Amount with respect to such Initial Purchase, Regular Purchase
or Tranche Purchase, as applicable, as full payment for such Purchase Shares via
wire transfer of immediately available funds on the same Business Day that the
Investor receives such Purchase Shares, if such Purchase Shares are received by
the Investor before 1:00 p.m., Eastern time, or, if such Purchase Shares are
received by the Investor after 1:00 p.m., Eastern time, the next Business Day.
For each Accelerated Purchase and each Additional Accelerated Purchase, the
Investor shall pay to the Company an amount equal to the Purchase Amount with
respect to such Accelerated Purchase and Additional Accelerated Purchase,
respectively, as full payment for such Purchase Shares via wire transfer of
immediately available funds on the second Business Day following the date that
the Investor receives such Purchase Shares. If the Company or the Transfer Agent
shall fail for any reason or for no reason to electronically transfer any
Purchase Shares as DWAC Shares with respect to any Regular Purchase, Accelerated
Purchase or Additional Accelerated Purchase (as applicable) within two (2)
Business Days following the receipt by the Company of the Purchase Price,
Accelerated Purchase Price or Additional Accelerated Purchase Price,
respectively, therefor in compliance with this Section 2(f), and if on or after
such Business Day the Investor purchases (in an open market transaction or
otherwise) shares of Common Stock to deliver in satisfaction of a sale by the
Investor of such Purchase Shares that the Investor anticipated receiving from
the Company in respect of such Initial Purchase, Regular Purchase, Accelerated
Purchase, Additional Accelerated Purchase or Tranche Purchase (as applicable),
then the Company shall, within two (2) Business Days after the Investor’s
request, either (i) pay cash to the Investor in an amount equal to the
Investor’s total purchase price (including customary brokerage commissions, if
any) for the shares of Common Stock so purchased (the “Cover Price”), at which
point the Company’s obligation to deliver such Purchase Shares as DWAC Shares
shall terminate, or (ii) promptly honor its obligation to deliver to the
Investor such Purchase Shares as DWAC Shares and pay cash to the Investor in an
amount equal to the excess (if any) of the Cover Price over the total Purchase
Amount paid by the Investor pursuant to this Agreement for all of the Purchase
Shares to be purchased by the Investor in connection with such purchases. The
Company shall not issue any fraction of a share of Common Stock upon the Initial
Purchase, any Regular Purchase, Accelerated Purchase or Additional Accelerated
Purchase, or the Tranche Purchase. If the issuance would result in the issuance
of a fraction of a share of Common Stock, the Company shall round such fraction
of a share of Common Stock up or down to the nearest whole share. All payments
made under this Agreement shall be made in lawful money of the United States of
America or wire transfer of immediately available funds to such account as the
Company may from time to time designate by written notice in accordance with the
provisions of this Agreement. Whenever any amount expressed to be due by the
terms of this Agreement is due on any day that is not a Business Day, the same
shall instead be due on the next succeeding day that is a Business Day.

 

-11-

 

 

(g) Beneficial Ownership Limitation. Notwithstanding anything to the contrary
contained in this Agreement, the Company shall not issue or sell, and the
Investor shall not purchase or acquire, any shares of Common Stock under this
Agreement which, when aggregated with all other shares of Common Stock then
beneficially owned by the Investor and its affiliates (as calculated pursuant to
Section 13(d) of the Exchange Act and Rule 13d-3 promulgated thereunder), would
result in the beneficial ownership by the Investor and its affiliates of more
than 4.99% of the then issued and outstanding shares of Common Stock (the
“Beneficial Ownership Limitation”). Upon the written or oral request of the
Investor, the Company shall promptly (but not later than one Business Day)
confirm orally or in writing to the Investor the number of shares of Common
Stock then outstanding. The Investor and the Company shall each cooperate in
good faith in the determinations required hereby and the application hereof. The
Investor’s written certification to the Company of the applicability of the
Beneficial Ownership Limitation, and the resulting effect thereof hereunder at
any time, shall be conclusive with respect to the applicability thereof and such
result absent manifest error.

 

3. INVESTOR’S REPRESENTATIONS AND WARRANTIES.

 

The Investor represents and warrants to the Company that as of the date hereof
and as of the Commencement Date:

 

(a) Organization, Authority. Investor is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, with the requisite power and authority to enter into and to
consummate the transactions contemplated by this Agreement and otherwise to
carry out its obligations hereunder and thereunder.

 

(b) Investment Purpose. The Investor is acquiring the Purchase Shares as
principal for its own account for investment only and not with a view to or for
distributing or reselling such Purchase Shares or any part thereof in violation
of the Securities Act or any applicable state securities law, has no present
intention of distributing any of such Purchase Shares in violation of the
Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other Persons to distribute or
regarding the distribution of such Purchase Shares in violation of the
Securities Act or any applicable state securities law (this representation and
warranty not limiting the Investor’s right to sell the Purchase Shares at any
time pursuant to the Registration Statement described herein or otherwise in
compliance with applicable federal and state securities laws). The Investor is
acquiring the Purchase Shares hereunder in the ordinary course of its business.

 

(c) Accredited Investor Status. The Investor is an “accredited investor” as that
term is defined in Rule 501(a)(3) of Regulation D promulgated under the
Securities Act.

 

(d) Reliance on Exemptions. The Investor understands that the Purchase Shares
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Investor’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Investor set forth herein in order to
determine the availability of such exemptions and the eligibility of the
Investor to acquire the Purchase Shares.

 

-12-

 

 

(e) Information. The Investor understands that its investment in the Purchase
Shares involves a high degree of risk. The Investor (i) is able to bear the
economic risk of an investment in the Purchase Shares including a total loss
thereof, (ii) has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of the proposed
investment in the Purchase Shares and (iii) has had an opportunity to ask
questions of and receive answers from the officers of the Company concerning the
financial condition and business of the Company and others matters related to an
investment in the Purchase Shares. Neither such inquiries nor any other due
diligence investigations conducted by the Investor or its representatives shall
modify, amend or affect the Investor’s right to rely on the Company’s
representations and warranties contained in Section 4 below. The Investor has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Purchase Shares. The Investor acknowledges and agrees that the Company neither
makes nor has made any representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 4 hereof.

 

(f) No Governmental Review. The Investor understands that no U.S. federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Purchase Shares or the fairness or
suitability of an investment in the Purchase Shares nor have such authorities
passed upon or endorsed the merits of the offering of the Purchase Shares.

 

(g) Transfer or Sale. The Investor understands that (i) the Purchase Shares may
not be offered for sale, sold, assigned or transferred unless (A) registered
pursuant to the Securities Act or (B) an exemption exists permitting such
Purchase Shares to be sold, assigned or transferred without such registration;
(ii) any sale of the Purchase Shares made in reliance on Rule 144 may be made
only in accordance with the terms of Rule 144 and further, if Rule 144 is not
applicable, any resale of the Purchase Shares under circumstances in which the
seller (or the Person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder.

 

(h) Validity; Enforcement. This Agreement has been duly and validly authorized,
executed and delivered on behalf of the Investor and is a valid and binding
agreement of the Investor enforceable against the Investor in accordance with
its terms, subject as to enforceability to general principles of equity and to
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation and
other similar laws relating to, or affecting generally, the enforcement of
applicable creditors’ rights and remedies.

 

(i) Residency. The Investor is a resident of the State of Illinois.

 

(j) No Short Selling. The Investor represents and warrants to the Company that
at no time prior to the date of this Agreement has any of the Investor, its
agents, representatives or affiliates engaged in or effected, in any manner
whatsoever, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

-13-

 

 

4. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants to the Investor that, as of the date hereof
and as of the Commencement Date:

 

(a) Organization and Qualification. The Company and each of its Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, with the requisite corporate power and authority to own and use
its properties and assets and to carry on its business as currently conducted.
Neither the Company nor any of its Subsidiaries is in violation or default of
any of the provisions of its respective certificate or articles of formation or
incorporation, bylaws or other organizational or charter documents. Each of the
Company and its Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification. The Company has no
Subsidiaries except as set forth on Exhibit 21.1 to the Company’s Current Report
on Form 8-K filed on January 20, 2017.

 

(b) Authorization; Enforcement; Validity. (i) The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement and each of the other Transaction Documents, and to issue the
Purchase Shares in accordance with the terms hereof and thereof, (ii) the
execution and delivery of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated hereby and thereby,
including without limitation, the reservation for issuance and the issuance of
the Purchase Shares issuable under this Agreement, have been duly authorized by
the Company’s Board of Directors and no further consent or authorization is
required by the Company, its Board of Directors or any committee thereof, or its
stockholders (save to the extent provided in this agreement), (iii) this
Agreement has been, and each other Transaction Document shall be on the
Commencement Date, duly executed and delivered by the Company and (iv) this
Agreement constitutes, and each other Transaction Document upon its execution on
behalf of the Company, shall constitute, the valid and binding obligations of
the Company enforceable against the Company in accordance with their terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of creditors’
rights and remedies. The Board of Directors of the Company has approved the
resolutions (the “Signing Resolutions”) substantially in the form as set forth
as Exhibit B attached hereto to authorize this Agreement and the transactions
contemplated hereby. The Signing Resolutions are valid, in full force and effect
and have not been modified or supplemented in any respect. The Company has
delivered to the Investor a true and correct copy of a unanimous written consent
adopting the Signing Resolutions executed by all of the members of the Board of
Directors of the Company. Except as set forth in this Agreement, no other
approvals or consents of the Company’s Board of Directors, any other authorized
committee thereof, and/or stockholders is necessary under applicable laws and
the Company’s Certificate of Incorporation and/or Bylaws to authorize the
execution and delivery of this Agreement or any of the transactions contemplated
hereby, including, but not limited to, the issuance of the Purchase Shares.

 

(c) Capitalization. As of the date hereof, the authorized capital stock of the
Company is set forth in the Company’s Transition Report on Form 10-KT for the
transition period ended March 31, 2018. Except as disclosed in the SEC Documents
(as defined below) or Schedule 4(c), (i) no shares of the Company’s capital
stock are subject to preemptive rights or any other similar rights or any liens
or encumbrances suffered or permitted by the Company, (ii) there are no
outstanding debt securities, (iii) there are no outstanding options, warrants,
scrip, rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, any shares of capital
stock of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional shares of capital stock of the
Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement and those registration rights for which a
registration statement has been filed and is effective), (v) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Purchase Shares as described in this Agreement and (vii) the Company does
not have any stock appreciation rights or “phantom stock” plans or agreements or
any similar plan or agreement. The Company has furnished to the Investor true
and correct copies of the Certificate of Incorporation and the Bylaws, each as
in effect on the date hereof, and copies of any documents containing the
material rights of holders of securities convertible or exercisable for Common
Stock.

 

-14-

 

 

(d) Issuance of Purchase Shares. Upon issuance and payment therefor in
accordance with the terms and conditions of this Agreement, the Purchase Shares
(including, without limitation, the Initial Purchase Shares) shall be validly
issued, fully paid and nonassessable and free from all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights with respect to the
issue thereof, with the holders being entitled to all rights accorded to a
holder of Common Stock. 4,000,000 shares of Common Stock have been duly
authorized and reserved for issuance upon purchase under this Agreement as
Purchase Shares (other than the Initial Purchase Shares).

 

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the reservation
for issuance and issuance of the Purchase Shares) will not (i) result in a
violation of the Certificate of Incorporation, any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the Bylaws or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market
applicable to the Company or any of its Subsidiaries) or by which any property
or asset of the Company or any of its Subsidiaries is bound or affected, except
in the case of conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations under clause (ii), which would not reasonably be
expected to result in a Material Adverse Effect. Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any Certificate of Designation, Preferences and Rights of any
outstanding series of preferred stock of the Company or Bylaws or their
organizational charter or bylaws, respectively. Neither the Company nor any of
its Subsidiaries is in violation of any term of or is in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations or amendments that would not reasonably be expected to have a
Material Adverse Effect. The business of the Company and its Subsidiaries is not
being conducted, and shall not be conducted, in violation of any law, ordinance,
regulation of any governmental entity, except for possible violations, the
sanctions for which either individually or in the aggregate would not reasonably
be expected to have a Material Adverse Effect. Except as specifically
contemplated by this Agreement and as required under the Securities Act or
applicable state securities laws and the rules and regulations of the Principal
Market, the Company is not required to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency or any regulatory or self-regulatory agency in order for it to execute,
deliver or perform any of its obligations under or contemplated by the
Transaction Documents in accordance with the terms hereof or thereof. Except as
set forth elsewhere in this Agreement, (i) all consents, authorizations, orders,
filings and registrations which the Company is required to obtain pursuant to
the preceding sentence on or prior to the date hereof or on or prior to the
Initial Purchase Date shall be obtained or effected on or prior to the date
hereof and on or prior to the Initial Purchase Date, respectively, and (ii) all
consents, authorizations, orders, filings and registrations which the Company is
required to obtain pursuant to the preceding sentence with respect to the
Commencement shall be obtained or effected on or prior to the Commencement Date.

 

-15-

 

 

(f) SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the twelve months preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension. As of their respective dates, to the
Company’s knowledge, the SEC Documents complied in all material respects with
the requirements of the Securities Act and the Exchange Act, as applicable. None
of the SEC Documents, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply in all material
respects with applicable accounting requirements and the rules and regulations
of the SEC with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments. Except as
publicly available through the SEC’s Electronic Data Gathering, Analysis, and
Retrieval system (EDGAR) or in connection with a confidential treatment request
submitted to the SEC, the Company has received no notices or correspondence from
the SEC for the one year preceding the date hereof other than SEC comment
letters relating to the Company’s filings under the Exchange Act and the
Securities Act. There are no “open” SEC comments. To the Company’s knowledge,
the SEC has not commenced any enforcement proceedings against the Company or any
of its Subsidiaries.

 

(g) Absence of Certain Changes. Except as disclosed in the SEC Documents, since
December 31, 2017, there has been no material adverse change in the business,
properties, operations, financial condition or results of operations of the
Company or its Subsidiaries. The Company has not taken any steps, and does not
currently expect to take any steps, to seek protection pursuant to any
Bankruptcy Law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy or insolvency proceedings. The Company is financially solvent and is
generally able to pay its debts as they become due.

 

(h) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s or its Subsidiaries’ officers or directors
in their capacities as such, which could reasonably be expected to have a
Material Adverse Effect.

 

(i) Acknowledgment Regarding Investor’s Status. The Company acknowledges and
agrees that the Investor is acting solely in the capacity of arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that the
Investor is not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the
Investor or any of its representatives or agents in connection with the
Transaction Documents and the transactions contemplated hereby and thereby is
merely incidental to the Investor’s purchase of the Purchase Shares. The Company
further represents to the Investor that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.

 

-16-

 

 

(j) No General Solicitation; No Integrated Offering. Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D under the Securities Act) in connection with the offer or sale
of the Purchase Shares. Neither the Company, nor or any of its affiliates, nor
any Person acting on their behalf has, directly or indirectly, made any offers
or sales of any security or solicited any offers to buy any security, under
circumstances that would require registration of the offer and sale of any of
the Purchase Shares under the Securities Act, whether through integration with
prior offerings or otherwise, or cause this offering of the Purchase Shares to
be integrated with prior offerings by the Company in a manner that would require
stockholder approval pursuant to the rules of the Principal Market on which any
of the securities of the Company are listed or designated. The issuance and sale
of the Purchase Shares hereunder does not contravene the rules and regulations
of the Principal Market.

 

(k) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all material trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted. None of the Company’s material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement, except as would not reasonably be
expected to have a Material Adverse Effect. The Company and its Subsidiaries do
not have any knowledge of any infringement by the Company or its Subsidiaries of
any material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, or of any such development of
similar or identical trade secrets or technical information by others, and there
is no claim, action or proceeding being made or brought against, or to the
Company’s knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which could reasonably be expected to have a Material
Adverse Effect.

 

(l) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all applicable foreign, federal, state and local laws and
regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

(m) Title. The Company and its Subsidiaries have good and marketable title in
fee simple to all real property owned by them and good and marketable title in
all personal property owned by them that is material to the business of the
Company and its Subsidiaries, in each case free and clear of all liens,
encumbrances and defects (“Liens”) and, except for Liens as do not materially
affect the value of such property and do not materially interfere with the use
made and proposed to be made of such property by the Company and its
Subsidiaries and Liens for the payment of federal, state or other taxes, the
payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and its Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and its Subsidiaries are in compliance with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

 

-17-

 

 

(n) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not materially
and adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company and its Subsidiaries, taken as a whole.

 

(o) Regulatory Permits. Except as disclosed in the Registration Statement or the
SEC Documents, the Company and its Subsidiaries possess all material
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct their respective
businesses as currently conducted, except where the failure to possess such
certificates, authorizations, or permits would not reasonably be expected to
have a Material Adverse Effect, and neither the Company nor any such Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.

 

(p) Tax Status. The Company and each of its Subsidiaries has made or filed all
federal and state income and all other material tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. Except as set forth on Schedule 4(p), there are no unpaid
taxes in any material amount claimed to be due by the taxing authority of any
jurisdiction, and the officers of the Company know of no basis for any such
claim.

 

(q) Transactions With Affiliates. Except as disclosed in the SEC Documents, to
the Company’s knowledge, none of the Company’s stockholders, officers or
directors or any family member or affiliate of any of the foregoing, has either
directly or indirectly an interest in, or is a party to, any transaction that
would be required to be disclosed as a related party transaction pursuant to
Item 404 of Regulation S-K promulgated under the Securities Act.

 

(r) Application of Takeover Protections. The Company and its board of directors
have taken or will take prior to the Commencement Date all necessary action, if
any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Certificate of Incorporation
or the laws of the state of its incorporation which is or could become
applicable to the Investor as a result of the transactions contemplated by this
Agreement, including, without limitation, the Company’s issuance of the Purchase
Shares and the Investor’s ownership of the Purchase Shares.

 

-18-

 

 

(s) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents that will be timely
publicly disclosed by the Company, the Company confirms that neither it nor any
other Person acting on its behalf has provided the Investor or its agents or
counsel with any information that it believes constitutes or might constitute
material, non-public information that is not otherwise disclosed in the
Registration Statement or the SEC Documents. The Company understands and
confirms that the Investor will rely on the foregoing representation in
effecting purchases and sales of securities of the Company. All of the
disclosure furnished by or on behalf of the Company to the Investor regarding
the Company, its business and the transactions contemplated hereby, taken as a
whole, is true and correct in all material respects and does not contain any
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements made therein, in light of the circumstances
under which they were made, not misleading. The press releases disseminated by
the Company during the twelve months preceding the date of this Agreement taken
as a whole did not as of their issue date contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made and when made, not misleading. The Company
acknowledges and agrees that the Investor neither makes nor has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3 hereof.

 

(t) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other Person acting on behalf of the Company, has (i)
directly or indirectly, used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any Person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

(u) DTC Eligibility. The Company, through the Transfer Agent, currently
participates in the DTC Fast Automated Securities Transfer (FAST) Program and
the Common Stock can be transferred electronically to third parties via the DTC
Fast Automated Securities Transfer (FAST) Program.

 

(v) Sarbanes-Oxley. To the knowledge of the Company, the Company is in material
compliance with all provisions of the Sarbanes-Oxley Act of 2002, as amended,
which are applicable to it as of the date hereof.

 

(w) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Investor shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this Section 4(w)
that may be due in connection with the transactions contemplated by the
Transaction Documents.

 

(x) Investment Company. The Company is not required to be registered as, and
immediately after receipt of payment for the Purchase Shares will not be
required to be registered as, an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

-19-

 

 

(y) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(g) of the Exchange Act, and the Company has taken no
action designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock pursuant to the Exchange Act
nor has the Company received any notification that the SEC is currently
contemplating terminating such registration. The Common Stock shall be approved
for listing or quotation, and shall be so listed or quoted, on the OTCQB
operated by the OTC Markets Group, Inc. (or on any other Principal Market), not
later than the earlier of (i) the Business Day immediately preceding the Initial
Purchase Date (as applicable) and (ii) the Business Day immediately preceding
the date the initial Registration Statement contemplated by Section 2(a) of the
Registration Rights Agreement is initially filed with the SEC. The Company has
taken no action designed to, or likely to have the effect of, delisting the
Common Stock from the OTCQB operated by the OTC Markets Group, Inc. (or from any
other Principal Market on which the Common Stock may be listed or quoted), nor
has the Company received any notice from any Person to the effect that the
Company is not in compliance with the listing or maintenance requirements of the
Principal Market. The Company is, and has no reason to believe that it will not
in the foreseeable future continue to be, in compliance with all such listing
and maintenance requirements.

 

(z) Accountants. The Company’s accountants are set forth in the SEC Documents
and, to the knowledge of the Company, such accountants are an independent
registered public accounting firm as required by the Securities Act.

 

(aa) No Market Manipulation. The Company has not, and to its knowledge no Person
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Purchase
Shares, (ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Purchase Shares, or (iii) paid or agreed to pay to any
Person any compensation for soliciting another to purchase any other securities
of the Company.

 

(bb) Shell Company Status. The Company is not, and has not been at any time
since at least January 13, 2017, an issuer identified in Rule 144(i)(1) under
the Securities Act and has filed with the SEC current “Form 10 information” (as
defined in Rule 144(i)(3) under the Securities Act) at least 12 calendar months
prior to the date of this Agreement reflecting its status as an entity that is
no longer an issuer identified in Rule 144(i)(1) under the Securities Act.

 

(cc) No Disqualification Events. None of the Company, any of its predecessors,
any affiliated issuer, any director, executive officer, other officer of the
Company participating in the offering contemplated hereby, any beneficial owner
of 20% or more of the Company’s outstanding voting equity securities, calculated
on the basis of voting power, nor any promoter (as that term is defined in Rule
405 under the Securities Act) connected with the Company in any capacity at the
time of sale (each, an “Issuer Covered Person”) is subject to any of the “Bad
Actor” disqualifications described in Rule 506(d)(1)(i) to (viii) under the
Securities Act (a “Disqualification Event”), except for a Disqualification Event
covered by Rule 506(d)(2) or (d)(3) under the Securities Act. The Company has
exercised reasonable care to determine whether any Issuer Covered Person is
subject to a Disqualification Event.

 

5. COVENANTS.

 

(a) Filing of Current Report and Registration Statement. The Company agrees that
it shall, within the time required under the Exchange Act, file with the SEC a
Current Report on Form 8-K relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company shall also file with the SEC, within forty (40)
Business Days from the date hereof, a new registration statement (the
“Registration Statement”) covering only the resale of the Purchase Shares
(including, without limitation, all of the Initial Purchase Shares) in
accordance with the terms of the Registration Rights Agreement between the
Company and the Investor, dated as of the date hereof (the “Registration Rights
Agreement”). The Company shall permit the Investor to review and comment upon
the final pre-filing draft version of the Current Report at least two (2)
Business Days prior to its filing with the SEC, and the Company shall give due
consideration to all such comments. The Investor shall use its reasonable best
efforts to comment upon the final pre-filing draft version of the Current Report
within one (1) Business Day from the date the Investor receives it from the
Company.

 

-20-

 

 

(b) Blue Sky. The Company shall take all such action, if any, as is reasonably
necessary in order to obtain an exemption for or to register or qualify (i) the
issuance and the sale of the Purchase Shares to the Investor under this
Agreement and (ii) any subsequent resale of all Purchase Shares by the Investor,
in each case, under applicable securities or “Blue Sky” laws of the states of
the United States in such states as is reasonably requested by the Investor from
time to time, and shall provide evidence of any such action so taken to the
Investor.

 

(c) Listing/DTC. The Company shall promptly secure the listing of all of the
Purchase Shares to be issued to the Investor hereunder on the OTCQB operated by
the OTC Markets Group, Inc., or on another Principal Market, not later than the
earlier of (i) the Business Day immediately preceding the Initial Purchase Date
(as applicable) and (ii) the Business Day immediately preceding the date the
initial Registration Statement contemplated by Section 2(a) of the Registration
Rights Agreement is initially filed with the SEC, and shall use commercially
reasonable efforts to maintain, so long as any shares of Common Stock shall be
so listed, such listing of all such Securities from time to time issuable
hereunder. The Company shall use commercially reasonable efforts to maintain the
listing of the Common Stock on the Principal Market and shall comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules and regulations of the Principal Market. Neither the Company nor
any of its Subsidiaries shall take any action that would reasonably be expected
to result in the delisting or suspension of the Common Stock on the Principal
Market. The Company shall promptly, and in no event later than the following
Business Day, provide to the Investor copies of any notices it receives from any
Person regarding the continued eligibility of the Common Stock for listing on
the Principal Market; provided, however, that the Company shall not be required
to provide the Investor copies of any such notice that the Company reasonably
believes constitutes material non-public information and the Company would not
be required to publicly disclose such notice in any report or statement filed
with the SEC and under the Exchange Act or the Securities Act. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this Section 5(c). The Company shall take all action necessary to ensure that
its Common Stock can be transferred electronically as DWAC Shares.

 

(d) Prohibition of Short Sales and Hedging Transactions. The Investor agrees
that beginning on the date of this Agreement and ending on the date of
termination of this Agreement as provided in Section 11, the Investor and its
agents, representatives and affiliates shall not in any manner whatsoever enter
into or effect, directly or indirectly, any (i) “short sale” (as such term is
defined in Rule 200 of Regulation SHO of the Exchange Act) of the Common Stock
or (ii) hedging transaction, which establishes a net short position with respect
to the Common Stock.

 

(e) Payment of Commitment Fee. In consideration for the Investor’s execution and
delivery of this Agreement, the Company shall cause to be paid to the Investor a
commitment fee of $500,000 (the “Commitment Fee”) immediately upon the execution
of this Agreement and shall deliver the Commitment Fee in full to the Investor
by wire transfer of immediately available funds to an account designated by the
Investor by written notice to the Company on or prior to the date of this
Agreement. For the avoidance of doubt, all of the Commitment Fee shall be fully
earned as of the date of this Agreement, whether or not the Commencement shall
occur or any Purchase Shares are purchased by the Investor under this Agreement
and irrespective of any subsequent termination of this Agreement.

 

-21-

 

 

(f) Due Diligence; Non-Public Information. The Investor shall have the right,
from time to time as the Investor may reasonably deem appropriate, and upon
reasonable advance notice to the Company, to perform reasonable due diligence on
the Company during normal business hours. The Company and its officers and
employees shall provide information and reasonably cooperate with the Investor
in connection with any reasonable request by the Investor related to the
Investor’s due diligence of the Company. Each party hereto agrees not to
disclose any Confidential Information of the other party to any third party and
shall not use the Confidential Information for any purpose other than in
connection with, or in furtherance of, the transactions contemplated hereby.
Each party hereto acknowledges that the Confidential Information shall remain
the property of the disclosing party and agrees that it shall take all
reasonable measures to protect the secrecy of any Confidential Information
disclosed by the other party. The receiving party may disclose Confidential
Information to the extent such information is required to be disclosed by law,
regulation or order of a court of competent jurisdiction or regulatory
authority, provided that the receiving party shall promptly notify the
disclosing party when such requirement to disclose arises, and shall cooperate
with the disclosing party so as to enable the disclosing party to: (i) seek an
appropriate protective order; and (ii) make any applicable claim of
confidentiality in respect of such Confidential Information; and provided,
further, that the receiving party shall disclose Confidential Information only
to the extent required by the protective order or other similar order, if such
an order is obtained, and, if no such order is obtained, the receiving party
shall disclose only the minimum amount of such Confidential Information required
to be disclosed in order to comply with the applicable law, regulation or order.
In addition, any such Confidential Information disclosed pursuant to this
section shall continue to be deemed Confidential Information. Notwithstanding
anything in this Agreement to the contrary, the Company and the Investor agree
that neither the Company nor any other Person acting on its behalf shall provide
the Investor or its agents or counsel with any information that constitutes or
may reasonably be considered to constitute material, non-public information,
unless a simultaneous public announcement thereof is made by the Company in the
manner contemplated by Regulation FD. In the event of a breach of the foregoing
covenant by the Company or any Person acting on its behalf (as determined in the
reasonable good faith judgment of the Investor), in addition to any other remedy
provided herein or in the other Transaction Documents, if the Investor is
holding any Purchase Shares at the time of the disclosure of such material
non-public information, the Investor shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, non-public information without the prior approval by the
Company; provided the Investor shall have first provided notice to the Company
that it believes it has received information that constitutes material,
non-public information; and the Company shall have at least 24 hours to either
publicly disclose such material, non-public information or to demonstrate to the
Investor that such information does not constitute material, non-public
information, prior to any such disclosure by the Investor; and the Company shall
have failed to either publicly disclose such material, non-public information or
to demonstrate to the Investor that such information does not constitute
material, non-public information within such time period. The Investor shall not
have any liability to the Company, any of its Subsidiaries, or any of their
respective directors, officers, employees, stockholders or agents, for any such
disclosure. The Company understands and confirms that the Investor shall be
relying on the foregoing covenants in effecting transactions in securities of
the Company.

 

(g) Purchase Records. The Investor and the Company shall each maintain records
showing the remaining Available Amount at any given time and the dates and
Purchase Amounts for each Regular Purchase, Accelerated Purchase and Additional
Purchase or shall use such other method, reasonably satisfactory to the Investor
and the Company.

 

(h) Taxes. The Company shall pay any and all transfer, stamp or similar taxes
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Investor made under this Agreement.

 

(i) Use of Proceeds. The Company will use the net proceeds from the offering as
described in the Registration Statement or the SEC Documents.

 

-22-

 

 

(j) Other Transactions. The Company shall not enter into, announce or recommend
to its stockholders any agreement, plan, arrangement or transaction in or of
which the terms thereof would restrict, materially delay, conflict with or
impair the ability or right of the Company to perform its obligations under the
Transaction Documents, including, without limitation, the obligation of the
Company to deliver the Purchase Shares to the Investor in accordance with the
terms of the Transaction Documents.

 

(k) Integration. From and after the date of this Agreement, neither the Company,
nor or any of its affiliates will, and the Company shall use its reasonable best
efforts to ensure that no Person acting on their behalf will, directly or
indirectly, make any offers or sales of any security or solicit any offers to
buy any security, under circumstances that would (i) require registration of the
offer and sale of any of the Purchase Shares by the Company to the Investor
under the Securities Act, or (ii) cause this offering of the Purchase Shares by
the Company to the Investor to be integrated with other offerings by the Company
in a manner that would require stockholder approval pursuant to the rules of the
Principal Market on which any of the securities of the Company are listed or
designated, unless in the case of this clause (ii), stockholder approval is
obtained before the closing of such subsequent transaction in accordance with
the rules of such Principal Market.

 

(l) Limitation on Variable Rate Transactions. From and after the date of this
Agreement until the later of: (i) the 36-month anniversary of the date of this
Agreement and (ii) the 36-month anniversary of the Commencement Date (if the
Commencement has occurred), in each case irrespective of any earlier termination
of this Agreement, the Company shall be prohibited from effecting or entering
into an agreement to effect any issuance by the Company or any of its
Subsidiaries of Common Stock or Common Stock Equivalents (or a combination of
units thereof) involving a Variable Rate Transaction, other than in connection
with an Exempt Issuance. The Investor shall be entitled to seek injunctive
relief against the Company and its Subsidiaries to preclude any such issuance,
which remedy shall be in addition to any right to collect damages, without the
necessity of showing economic loss and without any bond or other security being
required. “Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which entitle the holder thereof to acquire at any time Common
Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock. “Variable Rate Transaction” means a transaction in which
the Company (i) issues or sells any equity or debt securities that are
convertible into, exchangeable or exercisable for, or include the right to
receive additional shares of Common Stock or Common Stock Equivalents either (A)
at a conversion price, exercise price, exchange rate or other price that is
based upon and/or varies with the trading prices of or quotations for the Common
Stock at any time after the initial issuance of such equity or debt securities
(including, without limitation, pursuant to any “cashless exercise” provision),
or (B) with a conversion, exercise or exchange price that is subject to being
reset at some future date after the initial issuance of such equity or debt
security or upon the occurrence of specified or contingent events directly or
indirectly related to the business of the Company or the market for the Common
Stock (including, without limitation, any “full ratchet” or “weighted average”
anti-dilution provisions, but not including any standard anti-dilution
protection for any reorganization, recapitalization, non-cash dividend, stock
split or other similar transaction), (ii) issues or sells any equity or debt
securities, including without limitation, Common Stock or Common Stock
Equivalents, either (A) at a price that is subject to being reset at some future
date after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock (other than
standard anti-dilution protection for any reorganization, recapitalization,
non-cash dividend, stock split or other similar transaction), or (B) that are
subject to or contain any put, call, redemption, buy-back, price-reset or other
similar provision or mechanism (including, without limitation, a “Black-Scholes”
put or call right) that provides for the issuance of additional equity
securities of the Company or the payment of cash by the Company, or (iii) enters
into any agreement, including, but not limited to, an “equity line of credit” or
other continuous offering or similar offering of Common Stock or Common Stock
Equivalents, whereby the Company may sell Common Stock or Common Stock
Equivalents at a future determined price. “Exempt Issuance” means the issuance
of (a) Common Stock or Common Stock Equivalents to employees, officers,
directors or vendors of the Company pursuant to any stock or option plan duly
adopted for such purpose, by the Board of Directors or a majority of the members
of a committee of directors established for such purpose, (b) securities upon
the exercise or exchange of or conversion of any Purchase Shares issued
hereunder and/or other securities exercisable or exchangeable for or convertible
into Common Stock issued and outstanding on the date of this Agreement, provided
that such securities have not been amended since the date of this Agreement to
increase the number of such securities or to decrease the exercise price,
exchange price or conversion price of such securities, (c) securities issued
pursuant to acquisitions, divestitures, licenses, partnerships, collaborations
or strategic transactions approved by the Board of Directors or a majority of
the members of a committee of directors established for such purpose, which
acquisitions, divestitures, licenses, partnerships, collaborations or strategic
transactions can have a Variable Rate Transaction component, provided that any
such issuance shall only be to a Person (or to the equity holders of a Person)
which is, itself or through its subsidiaries, an operating company or an asset
in a business synergistic with the business of the Company and shall provide to
the Company additional benefits in addition to the investment of funds, but
shall not include a transaction in which the Company is issuing securities
primarily for the purpose of raising capital or to an entity whose primary
business is investing in securities, or (d) Common Stock issued pursuant to an
“at-the-market offering” by the Company exclusively through a registered
broker-dealer acting as agent of the Company pursuant to a written agreement
between the Company and such registered broker-dealer.

 

-23-

 

 

6. TRANSFER AGENT INSTRUCTIONS.

 

(b) On the Initial Purchase Date, as applicable, the Company shall issue
irrevocable instructions to the Transfer Agent substantially in the form
attached hereto as Exhibit D to issue the Initial Purchase Shares in accordance
with the terms of this Agreement (the “Irrevocable Transfer Agent
Instructions”). The certificate(s) or book-entry statement(s) representing the
Initial Purchase Shares, except as set forth below, shall bear the following
restrictive legend (the “Restrictive Legend”):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
APPLICABLE STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL,
IN A CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
APPLICABLE STATE SECURITIES LAWS.

 

(c) If the Initial Purchase shall have occurred hereunder, then on the earlier
of (i) the Commencement Date and (ii) such time that the Investor shall request,
provided all conditions of Rule 144 under the Securities Act are met, the
Company shall, no later than two (2) Business Days following the delivery by the
Investor to the Company or the Transfer Agent of one or more legended
certificates or book-entry statements representing the Initial Purchase Shares
(which certificates or book-entry statements the Investor shall promptly deliver
on or prior to the first to occur of the events described in clauses (i) and
(ii) of this sentence), as directed by the Investor, issue and deliver (or cause
to be issued and delivered) to the Investor, as requested by the Investor,
either: (A) a certificate or book-entry statement representing such Initial
Purchase Shares that is free from all restrictive and other legends or (B) a
number of shares of Common Stock equal to the number of Initial Purchase Shares
a represented by the certificate(s) or book-entry statement(s) so delivered by
the Investor as DWAC Shares. The Company shall take all actions to carry out the
intent and accomplish the purposes of the immediately preceding sentence,
including, without limitation, delivering all such legal opinions, consents,
certificates, resolutions and instructions to the Transfer Agent, and any
successor transfer agent of the Company, as may be requested from time to time
by the Investor or necessary or desirable to carry out the intent and accomplish
the purposes of the immediately preceding sentence. On the Commencement Date,
the Company shall issue to the Transfer Agent, and any subsequent transfer
agent, (i) irrevocable instructions in the form substantially similar to those
used by the Investor in substantially similar transactions (the “Commencement
Irrevocable Transfer Agent Instructions”) and (ii) the notice of effectiveness
of the Registration Statement in the form attached as an exhibit to the
Registration Rights Agreement (the “Notice of Effectiveness of Registration
Statement”), in each case to issue the Purchase Shares in accordance with the
terms of this Agreement and the Registration Rights Agreement. All Purchase
Shares to be issued from and after Commencement to or for the benefit of the
Investor pursuant to this Agreement shall be issued only as DWAC Shares. The
Company represents and warrants to the Investor that, while this Agreement is
effective, no instruction other than the Commencement Irrevocable Transfer Agent
Instructions and the Notice of Effectiveness of Registration Statement referred
to in this Section 6(b) will be given by the Company to the Transfer Agent with
respect to the Purchase Shares from and after Commencement, and the Purchase
Shares covered by the Registration Statement shall otherwise be freely
transferable on the books and records of the Company. The Company agrees that if
the Company fails to fully comply with the provisions of this Section 6(b)
within five (5) Business Days of the Investor providing the deliveries referred
to above, the Company shall, at the Investor’s written instruction, purchase
such shares of Common Stock containing the Restrictive Legend from the Investor
at the greater of the (i) purchase price paid for such shares of Common Stock
(as applicable) and (ii) the Closing Sale Price of the Common Stock on the date
of the Investor’s written instruction.

 

-24-

 

 

7. CONDITIONS TO THE COMPANY’S RIGHT TO COMMENCE SALES OF SHARES OF COMMON
STOCK.

 

I. The right of the Company hereunder to sell the Initial Purchase Shares during
the Initial Purchase Period is subject to the satisfaction of each of the
following conditions:

 

(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

 

(b) The Common Stock shall be listed or quoted on the OTCQB operated by the OTC
Markets Group, Inc., or on another Principal Market, not later than the Business
Day immediately preceding the Initial Purchase Date, trading in the Common Stock
shall not have been within the last 365 days suspended by the SEC or the
Principal Market and such suspension has not subsequently been cured, and all
Initial Purchase Shares to be issued by the Company to the Investor in the
Initial Purchase pursuant to this Agreement shall have been approved for listing
or quotation on the OTCQB operated by the OTC Markets Group, Inc., or on another
Principal Market, in accordance with the applicable rules and regulations of
such Principal Market, subject only to official notice of issuance, not later
than the Business Day immediately preceding the Initial Purchase Date; and

 

(c) The representations and warranties of the Investor shall be true and correct
in all material respects as of the date hereof.

 

II. The right of the Company hereunder to commence sales of the Purchase Shares
(other than the Initial Purchase Shares, if any) on the Commencement Date is
subject to the satisfaction of each of the following conditions:

 

-25-

 

 

(a) The Investor shall have executed each of the Transaction Documents and
delivered the same to the Company;

 

(b) The Registration Statement covering the resale of the Purchase Shares
(including, without limitation, all of the Initial Purchase Shares, if any)
shall have been declared effective under the Securities Act by the SEC, and no
stop order with respect to the Registration Statement shall be pending or
threatened by the SEC;

 

(c) The Common Stock shall be listed or quoted on the OTCQB operated by the OTC
Markets Group, Inc., or on another Principal Market, not later than the Business
Day immediately preceding the date the initial Registration Statement
contemplated by Section 2(a) of the Registration Rights Agreement is initially
filed with the SEC, trading in the Common Stock shall not have been within the
last 365 days suspended by the SEC or the Principal Market and such suspension
has not subsequently been cured, and all Purchase Shares to be issued by the
Company to the Investor pursuant to this Agreement shall have been approved for
listing or quotation on the OTCQB operated by the OTC Markets Group, Inc., or on
another Principal Market, in accordance with the applicable rules and
regulations of such Principal Market, subject only to official notice of
issuance, not later than the Business Day immediately preceding the date the
initial Registration Statement contemplated by Section 2(a) of the Registration
Rights Agreement is initially filed with the SEC; and

 

(d) The representations and warranties of the Investor shall be true and correct
in all material respects as of the date hereof and as of the Commencement Date
as though made at that time.

 

8. CONDITIONS TO THE INVESTOR’S OBLIGATION TO PURCHASE SHARES OF COMMON STOCK.

 

I. The obligation of the Investor to buy the Initial Purchase Shares under this
Agreement during the Initial Purchase Period is subject to the satisfaction of
each of the following conditions on or prior to the Initial Purchase Date and,
once such conditions have been initially satisfied, there shall not be any
ongoing obligation to satisfy such conditions with respect to the Initial
Purchase:

 

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

 

(b) The Company shall have paid the Commitment Fee in full to the Investor in
accordance with Section 5(e);

 

(c) The Common Stock shall be listed or quoted on the OTCQB operated by the OTC
Markets Group, Inc., or on another Principal Market, not later than the Business
Day immediately preceding the Initial Purchase Date, trading in the Common Stock
shall not have been within the last 365 days suspended by the SEC or the
Principal Market and such suspension has not subsequently been cured, and all
Initial Purchase Shares to be issued by the Company to the Investor in the
Initial Purchase pursuant to this Agreement shall have been approved for listing
or quotation on the OTCQB operated by the OTC Markets Group, Inc., or on another
Principal Market, in accordance with the applicable rules and regulations of
such Principal Market, subject only to official notice of issuance, not later
than the Business Day immediately preceding the Initial Purchase Date;

 

(d) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date hereof and as of the Initial
Purchase Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such date) and the Company shall have performed, satisfied and complied with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company on or prior to the
Initial Purchase Date. The Investor shall have received a certificate, executed
by the Chief Executive Officer (“CEO”), President or Chief Financial Officer
(“CFO”) of the Company, dated as of the Initial Purchase Date, to the foregoing
effect in the form attached hereto as Exhibit A;

 

-26-

 

 

(e) The Board of Directors of the Company shall have adopted resolutions in
substantially the form attached hereto as Exhibit B which shall be in full force
and effect without any amendment or supplement thereto as of the date hereof and
as of the Initial Purchase Date;

 

(f) The Irrevocable Transfer Agent Instructions shall have been delivered to and
acknowledged in writing by the Company and the Transfer Agent (or any successor
transfer agent);

 

(g) The Current Report shall have been filed with the SEC, as required pursuant
to Section 5(a). All reports, schedules, registrations, forms, statements,
information and other documents required to have been filed by the Company with
the SEC at or prior to the Initial Purchase Date pursuant to the reporting
requirements of the Exchange Act shall have been filed with the SEC within the
applicable time periods prescribed for such filings under the Exchange Act,
including any applicable extension periods contemplated by the Exchange Act;

 

(h) None of the events set forth in any of subsections (b), (c), or (f) through
(i) of Section 10 hereof has occurred or would reasonably be expected to occur;

 

(i) All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution and delivery of the Transaction Documents, the
performance of the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with on or prior to
the Initial Purchase Date and the consummation of the transactions contemplated
thereby in accordance with the terms thereof, in each case shall have been
complied with, and all consents, authorizations and orders of, and all filings
and registrations with, all federal, state and local courts or governmental
agencies and all federal, state and local regulatory or self-regulatory agencies
necessary for the execution and delivery of the Transaction Documents, the
performance of the covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with on or prior to
the Initial Purchase Date and the consummation of the transactions contemplated
thereby in accordance with the terms thereof, in each case shall have been
obtained or made, including, without limitation, in each case those required to
be obtained or made after the date hereof and prior to the Initial Purchase Date
under the Securities Act, the Exchange Act, applicable state securities or “Blue
Sky” laws or applicable rules and regulations of the Principal Market, or
otherwise required by the SEC, the Principal Market or any state securities
regulators;

 

(j) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal, state
or local court or governmental authority of competent jurisdiction which
prohibits the consummation of or which would materially modify or delay any of
the transactions contemplated by the Transaction Documents; and

 

(k) No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

-27-

 

 

II. The obligation of the Investor to buy Purchase Shares (other than the
Initial Purchase Shares, if any) under this Agreement is subject to the
satisfaction of each of the following conditions on or prior to the Commencement
Date and, once such conditions have been initially satisfied, there shall not be
any ongoing obligation to satisfy such conditions after the Commencement has
occurred:

 

(a) The Company shall have executed each of the Transaction Documents and
delivered the same to the Investor;

 

(b) (i) The Company shall have paid the Commitment Fee in full to the Investor
in accordance with Section 5(e), and (ii) the Company shall have issued or
caused to be issued to the Investor (i) one or more certificates or book-entry
statements representing the Initial Purchase Shares, if any, free from all
restrictive and other legends or (ii) a number of shares of Common Stock equal
to the number of Initial Purchase Shares, if any, as DWAC Shares in accordance
with Section 6(b);

 

(c) The Common Stock shall be listed or quoted on the OTCQB operated by the OTC
Markets Group, Inc., or on another Principal Market, not later than the Business
Day immediately preceding the date the initial Registration Statement
contemplated by Section 2(a) of the Registration Rights Agreement is initially
filed with the SEC, trading in the Common Stock shall not have been within the
last 365 days suspended by the SEC or the Principal Market and such suspension
has not subsequently been cured, and all Purchase Shares to be issued by the
Company to the Investor pursuant to this Agreement shall have been approved for
listing or quotation on the OTCQB operated by the OTC Markets Group, Inc., or on
another Principal Market, in accordance with the applicable rules and
regulations of such Principal Market, subject only to official notice of
issuance, not later than the Business Day immediately preceding the date the
initial Registration Statement contemplated by Section 2(a) of the Registration
Rights Agreement is initially filed with the SEC;

 

(d) The Investor shall have received the opinions of the Company’s legal counsel
dated as of the Commencement Date substantially in the forms agreed prior to the
date of this Agreement by the Company’s legal counsel and the Investor’s legal
counsel;

 

(e) The representations and warranties of the Company shall be true and correct
in all material respects (except to the extent that any of such representations
and warranties is already qualified as to materiality in Section 4 above, in
which case, such representations and warranties shall be true and correct
without further qualification) as of the date hereof and as of the Commencement
Date as though made at that time (except for representations and warranties that
speak as of a specific date, which shall be true and correct as of such date)
and the Company shall have performed, satisfied and complied with the covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by the Company at or prior to the Commencement Date.
The Investor shall have received a certificate, executed by the CEO, President
or CFO of the Company, dated as of the Commencement Date, to the foregoing
effect in the form attached hereto as Exhibit A;

 

(f) The Board of Directors of the Company shall have adopted resolutions in
substantially the form attached hereto as Exhibit B which shall be in full force
and effect without any amendment or supplement thereto as of the Commencement
Date;

 

(g) As of the Commencement Date, the Company shall have reserved out of its
authorized and unissued Common Stock, solely for the purpose of effecting
purchases of Purchase Shares (other than the Initial Purchase Shares) hereunder,
4,000,000 shares of Common Stock;

 

-28-

 

 

(h) The Commencement Irrevocable Transfer Agent Instructions and the Notice of
Effectiveness of Registration Statement each shall have been delivered to and
acknowledged in writing by the Company and the Transfer Agent (or any successor
transfer agent);

 

(i) The Company shall have delivered to the Investor a certificate evidencing
the incorporation and good standing of the Company in the State of Delaware
issued by the Secretary of State of the State of Delaware as of a date within
ten (10) Business Days of the Commencement Date;

 

(j) The Company shall have delivered to the Investor a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware within ten (10) Business Days of the Commencement Date;

 

(k) The Company shall have delivered to the Investor a secretary’s certificate
executed by the Secretary of the Company, dated as of the Commencement Date, in
the form attached hereto as Exhibit C;

 

(l) The Registration Statement covering the resale of the Purchase Shares
(including, without limitation, all of the Initial Purchase Shares, if any)
shall have been declared effective under the Securities Act by the SEC, and no
stop order with respect to the Registration Statement shall be pending or
threatened by the SEC. The Company shall have prepared and filed with the SEC,
not later than one (1) Business Day after the effective date of the Registration
Statement, a final and complete prospectus (the preliminary form of which shall
be included in the Registration Statement) and shall have delivered to the
Investor a true and complete copy thereof. Such prospectus shall be current and
available for the resale by the Investor of all of the Purchase Shares covered
thereby. The Current Report shall have been filed with the SEC, as required
pursuant to Section 5(a). All reports, schedules, registrations, forms,
statements, information and other documents required to have been filed by the
Company with the SEC at or prior to the Commencement Date pursuant to the
reporting requirements of the Exchange Act shall have been filed with the SEC
within the applicable time periods prescribed for such filings under the
Exchange Act, including any applicable extension periods contemplated by the
Exchange Act;

 

(m) No Event of Default has occurred, and no event which, after notice and/or
lapse of time, would reasonably be expected to become an Event of Default has
occurred;

 

(n) All federal, state and local governmental laws, rules and regulations
applicable to the transactions contemplated by the Transaction Documents and
necessary for the execution, delivery and performance of the Transaction
Documents and the consummation of the transactions contemplated thereby in
accordance with the terms thereof shall have been complied with, and all
consents, authorizations and orders of, and all filings and registrations with,
all federal, state and local courts or governmental agencies and all federal,
state and local regulatory or self-regulatory agencies necessary for the
execution, delivery and performance of the Transaction Documents and the
consummation of the transactions contemplated thereby in accordance with the
terms thereof shall have been obtained or made, including, without limitation,
in each case those required under the Securities Act, the Exchange Act,
applicable state securities or “Blue Sky” laws or applicable rules and
regulations of the Principal Market, or otherwise required by the SEC, the
Principal Market or any state securities regulators;

 

(o) No statute, regulation, order, decree, writ, ruling or injunction shall have
been enacted, entered, promulgated, threatened or endorsed by any federal, state
or local court or governmental authority of competent jurisdiction which
prohibits the consummation of or which would materially modify or delay any of
the transactions contemplated by the Transaction Documents; and

 

-29-

 

 

(p) No action, suit or proceeding before any federal, state, local or foreign
arbitrator or any court or governmental authority of competent jurisdiction
shall have been commenced or threatened, and no inquiry or investigation by any
federal, state, local or foreign governmental authority of competent
jurisdiction shall have been commenced or threatened, against the Company, or
any of the officers, directors or affiliates of the Company, seeking to
restrain, prevent or change the transactions contemplated by the Transaction
Documents, or seeking material damages in connection with such transactions.

 

9. INDEMNIFICATION.

 

In consideration of the Investor’s execution and delivery of the Transaction
Documents and acquiring the Purchase Shares hereunder and in addition to all of
the Company’s other obligations under the Transaction Documents, the Company
shall defend, protect, indemnify and hold harmless the Investor and all of its
affiliates, stockholders, officers, directors and employees and any of the
foregoing Person’s agents or other representatives (including, without
limitation, those retained in connection with the transactions contemplated by
this Agreement) (collectively, the “Indemnitees”) from and against any and all
actions, causes of action, suits, claims, losses, costs, penalties, fees,
liabilities and damages, and expenses in connection therewith (irrespective of
whether any such Indemnitee is a party to the action for which indemnification
hereunder is sought), and including reasonable attorneys’ fees and disbursements
(the “Indemnified Liabilities”), incurred by any Indemnitee as a result of, or
arising out of, or relating to (a) any misrepresentation or breach of any
representation or warranty made by the Company in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, or (c) any cause of action, suit or claim
brought or made against such Indemnitee and arising out of or resulting from the
execution, delivery, performance or enforcement of the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby,
other than, in the case of clause (c), with respect to Indemnified Liabilities
which directly and primarily result from the fraud, gross negligence or willful
misconduct of an Indemnitee. The indemnity in this Section 9 shall not apply to
amounts paid in settlement of any claim if such settlement is effected without
the prior written consent of the Company, which consent shall not be
unreasonably withheld, conditioned or delayed. To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law. Payment
under this indemnification shall be made within thirty (30) days from the date
Investor makes written request for it. A certificate containing reasonable
detail as to the amount of such indemnification submitted to the Company by
Investor shall be conclusive evidence, absent manifest error, of the amount due
from the Company to Investor, provided that the Indemnitee shall undertake to
repay any amounts paid to it hereunder if it is ultimately determined, by a
final and non-appealable order of a court of competent jurisdiction, that the
Indemnitee is not entitled to be indemnified against such Indemnified
Liabilities by the Company pursuant to this Agreement. If any action shall be
brought against any Indemnitee in respect of which indemnity may be sought
pursuant to this Agreement, such Indemnitee shall promptly notify the Company in
writing, and the Company shall have the right to assume the defense thereof with
counsel of its own choosing reasonably acceptable to the Indemnitee. Any
Indemnitee shall have the right to employ separate counsel in any such action
and participate in the defense thereof, but the fees and expenses of such
counsel shall be at the expense of such Indemnitee, except to the extent that
(i) the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Indemnitee,
in which case the Company shall be responsible for the reasonable fees and
expenses of no more than one such separate counsel.

 

-30-

 

 

10. EVENTS OF DEFAULT.

 

An “Event of Default” shall be deemed to have occurred at any time as any of the
following events occurs:

 

(a) the effectiveness of a registration statement registering the resale of the
Purchase Shares lapses for any reason (including, without limitation, the
issuance of a stop order or similar order) or such registration statement (or
the prospectus forming a part thereof) is unavailable to the Investor for resale
of any or all of the Purchase Shares to be issued to the Investor under the
Transaction Documents that are required to be included therein, and such lapse
or unavailability continues for a period of ten (10) consecutive Business Days
or for more than an aggregate of thirty (30) Business Days in any 365-day
period, but excluding a lapse or unavailability where (i) the Company terminates
a registration statement after the Investor has confirmed in writing that all of
the Purchase Shares covered thereby have been resold or (ii) the Company
supersedes one registration statement with another registration statement,
including (without limitation) by terminating a prior registration statement
when it is effectively replaced with a new registration statement covering
Purchase Shares (provided in the case of this clause (ii) that all of the
Purchase Shares covered by the superseded (or terminated) registration statement
that have not theretofore been resold are included in the superseding (or new)
registration statement);

 

(b) the suspension of the Common Stock from trading on the Principal Market for
a period of one (1) Business Day, provided that the Company may not direct the
Investor to purchase any shares of Common Stock during any such suspension;

 

(c) the delisting of the Common Stock from the Principal Market;

 

(d) the failure for any reason by the Transfer Agent to issue Purchase Shares to
the Investor within three (3) Business Days after the applicable Purchase Date,
Accelerated Purchase Date or Additional Accelerated Purchase Date (as
applicable) on which the Investor is entitled to receive such Purchase Shares;

 

(e) the Company breaches any representation, warranty, covenant or other term or
condition under any Transaction Document if such breach could have a Material
Adverse Effect and except, in the case of a breach of a covenant which is
reasonably curable, only if such breach continues for a period of at least five
(5) Business Days;

 

(f) if any Person commences a proceeding against the Company pursuant to or
within the meaning of any Bankruptcy Law;

 

(g) if the Company, pursuant to or within the meaning of any Bankruptcy Law, (i)
commences a voluntary case, (ii) consents to the entry of an order for relief
against it in an involuntary case, (iii) consents to the appointment of a
Custodian of it or for all or substantially all of its property, or (iv) makes a
general assignment for the benefit of its creditors or is generally unable to
pay its debts as the same become due;

 

(h) a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that (i) is for relief against the Company in an involuntary
case, (ii) appoints a Custodian of the Company or for all or substantially all
of its property, or (iii) orders the liquidation of the Company; or

 

(i) if at any time the Company is not eligible to transfer its Common Stock
electronically as DWAC Shares.

 

In addition to any other rights and remedies under applicable law and this
Agreement, so long as an Event of Default has occurred and is continuing, or if
any event that, after notice and/or lapse of time, would reasonably be expected
to become an Event of Default, has occurred and is continuing, the Company shall
not deliver to the Investor any Regular Purchase Notice, Accelerated Purchase
Notice or Additional Purchase Notice, or the Tranche Purchase Notice.

 

-31-

 

 

11. TERMINATION

 

This Agreement may be terminated only as follows:

 

(a) If pursuant to or within the meaning of any Bankruptcy Law, the Company
commences a voluntary case or any Person commences a proceeding against the
Company, a Custodian is appointed for the Company or for all or substantially
all of its property, or the Company makes a general assignment for the benefit
of its creditors (any of which would be an Event of Default as described in
Sections 10(f), 10(g) and 10(h) hereof), this Agreement shall automatically
terminate without any liability or payment to the Company (except as set forth
below) without further action or notice by any Person.

 

(b) In the event that (i) the Common Stock shall not be listed or quoted on the
OTCQB operated by the OTC Markets Group, Inc. or on any other Principal Market
on or prior to the thirty-ninth (39th) Business Day after the date of this
Agreement, (ii) the Company fails to file the Registration Statement with the
SEC within the period specified in Section 5(a) hereof in accordance with the
terms of the Registration Rights Agreement or (iii) the Commencement shall not
have occurred on or before November 30, 2018, due to the failure to satisfy the
conditions set forth in Sections 7(II) and 8(II) above with respect to the
Commencement, then, in the case of clauses (i) and (ii) above, this Agreement
may be terminated by the Investor at any time prior to the filing of the
Registration Statement and, in the case of clause (iii) above, this Agreement
may be terminated by either party at the close of business on November 30, 2018
or thereafter, in each case without liability of such party to the other party
(except as set forth below); provided, however, that the right to terminate this
Agreement under this Section 11(b) shall not be available to any party if such
party is then in breach of any covenant or agreement contained in this Agreement
or any representation or warranty of such party contained in this Agreement
fails to be true and correct such that the conditions set forth in Section
7(II)(c) or Section 8(II)(e), as applicable, could not then be satisfied.

 

(c) At any time after the Commencement Date, the Company shall have the option
to terminate this Agreement for any reason or for no reason by delivering notice
(a “Company Termination Notice”) to the Investor electing to terminate this
Agreement without any liability whatsoever of any party to any other party under
this Agreement (except as set forth below). The Company Termination Notice shall
not be effective until one (1) Business Day after it has been received by the
Investor.

 

(d) This Agreement shall automatically terminate on the date that the Company
sells and the Investor purchases the full Available Amount as provided herein,
without any action or notice on the part of any party and without any liability
whatsoever of any party to any other party under this Agreement (except as set
forth below).

 

(e) If, for any reason or for no reason, the full Available Amount has not been
purchased in accordance with Section 2 of this Agreement by the Maturity Date,
this Agreement shall automatically terminate on the Maturity Date, without any
action or notice on the part of any party and without any liability whatsoever
of any party to any other party under this Agreement (except as set forth
below).

 

Except as set forth in Sections 11(a) (in respect of an Event of Default under
Sections 10(f), 10(g) and 10(h)), 11(d) and 11(e), any termination of this
Agreement pursuant to this Section 11 shall be effected by written notice from
the Company to the Investor, or the Investor to the Company, as the case may be,
setting forth the basis for the termination hereof. The representations and
warranties and covenants of the Company and the Investor contained in Sections
3, 4, 5, and 6 hereof, the indemnification provisions set forth in Section 9
hereof and the agreements and covenants set forth in Sections 10, 11 and 12
shall survive the execution and delivery of this Agreement and any termination
of this Agreement. No termination of this Agreement shall (i) affect the
Company’s or the Investor’s rights or obligations under (A) this Agreement with
respect to any pending Initial Purchase, Regular Purchases, Accelerated
Purchases, Additional Purchases or Tranche Purchase, and the Company and the
Investor shall complete their respective obligations with respect to any pending
Initial Purchase, Regular Purchases, Accelerated Purchases, Additional Purchases
and Tranche Purchase under this Agreement and (B) the Registration Rights
Agreement, which shall survive any such termination, or (ii) be deemed to
release the Company or the Investor from any liability for intentional
misrepresentation or willful breach of any of the Transaction Documents.

 

-32-

 

 

12. MISCELLANEOUS.

 

(a) Governing Law; Jurisdiction; Jury Trial. The corporate laws of the State of
Delaware shall govern all issues concerning the relative rights of the Company
and its stockholders. All other questions concerning the construction, validity,
enforcement and interpretation of this Agreement and the other Transaction
Documents shall be governed by the internal laws of the State of Illinois,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of Illinois or any other jurisdictions) that would cause
the application of the laws of any jurisdictions other than the State of
Illinois. Each party hereby irrevocably submits to the exclusive jurisdiction of
the state and federal courts sitting in the State of Illinois, County of Cook,
for the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper. Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION
OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT OF THIS
AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature or signature
delivered by e-mail in a “.pdf” format data file shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original signature.

 

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

 

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

 

-33-

 

 

(e) Entire Agreement. The Transaction Documents supersede all other prior oral
or written agreements between the Investor, the Company, their affiliates and
Persons acting on their behalf with respect to the subject matter thereof, and
this Agreement, the other Transaction Documents and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters. The Company
acknowledges and agrees that is has not relied on, in any manner whatsoever, any
representations or statements, written or oral, other than as expressly set
forth in the Transaction Documents.

 

(f) Notices. Any notices, consents or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered: (i) upon receipt when delivered personally; (ii)
upon receipt when sent by facsimile or email (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses for such communications shall be:

 

If to the Company:

 

  AIT Therapeutics, Inc.   825 East Gate Blvd., Suite 320   Garden City, New
York 11530   Telephone: (516) 665-8200   E-mail: steve@ait-pharma.com  
Attention: Steven Lisi

 

With a copy to (which shall not constitute notice or service of process):

 

  Sichenzia Ross Ference Kesner LLP   1185 Avenue of the Americas, 37th Floor  
New York, New York 10036   Telephone: (212) 930-9700   Facsimile: (212) 930-9725
  E-mail: gsichenzia@srfkllp.com   Attention: Gregory Sichenzia

 

If to the Investor:

 

  Lincoln Park Capital Fund, LLC   440 North Wells, Suite 410   Chicago, IL
60654   Telephone: 312-822-9300   Facsimile: 312-822-9301   E-mail:
jscheinfeld@lpcfunds.com/jcope@lpcfunds.com   Attention: Josh
Scheinfeld/Jonathan Cope

 

With a copy to (which shall not constitute notice or service of process):

 

  Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.   666 Third Avenue   New
York, NY 10017   Telephone: (212) 692-6267   Facsimile: (212) 983-3115   E-mail:
ajmarsico@mintz.com   Attention: Anthony J. Marsico, Esq.

 

-34-

 

 

If to the Transfer Agent:

 

  Action Stock Transfer   2469 E. Fort Union Blvd, Suite 214   Salt Lake City,
UT 84121   Telephone: (801) 274-1088   Facsimile: (801) 274-1099   Attention:
Justeene Blankenship

 

or at such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party three (3) Business Days prior to the effectiveness of such
change. Written confirmation of receipt (A) given by the recipient of such
notice, consent or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine or email account containing the
time, date, and recipient facsimile number or email address, as applicable, or
(C) provided by a nationally recognized overnight delivery service, shall be
rebuttable evidence of personal service, receipt by facsimile or email or
receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor, including by merger or
consolidation. The Investor may not assign its rights or obligations under this
Agreement.

 

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

(i) Publicity. The Company shall afford the Investor and its counsel with the
opportunity to review and comment upon, shall consult with the Investor and its
counsel on the form and substance of, and shall give due consideration to all
such comments from the Investor or its counsel on, any press release, SEC filing
or any other public disclosure by or on behalf of the Company relating to the
Investor, its purchases hereunder or any aspect of the Transaction Documents or
the transactions contemplated thereby, not less than 24 hours prior to the
issuance, filing or public disclosure thereof. The Investor must be provided
with a final version of any such press release, SEC filing or other public
disclosure at least 24 hours prior to any release, filing or use by the Company
thereof. The Company agrees and acknowledges that its failure to fully comply
with this provision constitutes a Material Adverse Effect.

 

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to consummate and make effective, as soon
as reasonably possible, the Commencement, and to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k) No Financial Advisor, Placement Agent, Broker or Finder. The Company
represents and warrants to the Investor that it has not engaged any financial
advisor, placement agent, broker or finder in connection with the transactions
contemplated hereby. The Investor represents and warrants to the Company that it
has not engaged any financial advisor, placement agent, broker or finder in
connection with the transactions contemplated hereby. The Company shall be
responsible for the payment of any fees or commissions, if any, of any financial
advisor, placement agent, broker or finder relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold the Investor
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorneys’ fees and out of pocket expenses) arising in connection
with any such claim.

 

-35-

 

 

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

 

(m) Remedies, Other Obligations, Breaches and Injunctive Relief. The Investor’s
remedies provided in this Agreement, including, without limitation, the
Investor’s remedies provided in Section 9, shall be cumulative and in addition
to all other remedies available to the Investor under this Agreement, at law or
in equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Investor contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Investor’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement. The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Investor and that the remedy at law for any such breach may be inadequate.
The Company therefore agrees that, in the event of any such breach or threatened
breach, the Investor shall be entitled, in addition to all other available
remedies, to an injunction restraining any breach, without the necessity of
showing economic loss and without any bond or other security being required.

 

(n) Enforcement Costs. In the event of a dispute arising out of or relating to
this Agreement, if a court of competent jurisdiction determines in a final,
non-appealable order that a party has breached this Agreement, then, in addition
to any other available remedies, the non-breaching party shall be entitled to,
and the breaching party shall be liable for, the reasonable legal fees and
expenses incurred by the non-breaching party in connection with the dispute,
including any appeals in connection therewith. If this Agreement is placed by
the Investor in the hands of an attorney for enforcement or is enforced by the
Investor through any legal proceeding or an attorney is retained to represent
the Investor in any bankruptcy, reorganization, receivership or other
proceedings affecting creditors’ rights and involving a claim under this
Agreement, then the Company shall pay to the Investor, as incurred by the
Investor, all reasonable costs and expenses including reasonable attorneys’ fees
incurred in connection therewith, in addition to all other amounts due
hereunder.

 

(o) Amendment and Waiver; Failure or Indulgence Not Waiver. No provision of this
Agreement may be amended or waived by the parties from and after the earlier of
(i) the Business Day immediately preceding the Initial Purchase Date (as
applicable) and (ii) the Business Day immediately preceding the date the initial
Registration Statement contemplated by Section 2(a) of the Registration Rights
Agreement is initially filed with the SEC. Subject to the immediately preceding
sentence, (i) no provision of this Agreement may be amended other than by a
written instrument signed by both parties hereto and (ii) no provision of this
Agreement may be waived other than in a written instrument signed by the party
against whom enforcement of such waiver is sought. No failure or delay in the
exercise of any power, right or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other right,
power or privilege.

 

* * * * *

 

-36-

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Purchase
Agreement to be duly executed as of the date first written above.

 

  THE COMPANY:         AIT THERAPEUTICS, INC.         By: /s/ Steve Lisi   Name:
Steve Lisi   Title: CEO         INVESTOR:         LINCOLN PARK CAPITAL FUND, LLC
  BY: LINCOLN PARK CAPITAL, LLC   BY: ALEX NOAH INVESTORS, INC.         By:
/s/Jonathan Cope   Name: Jonathan Cope   Title: President

 

-37-

 

 

EXHIBITS

 

Exhibit A Form of Officer’s Certificate Exhibit B Form of Resolutions of the
Board of Directors of the Company Exhibit C Form of Secretary’s Certificate
Exhibit D Form of Letter to Transfer Agent

 

 

 

 

EXHIBIT A

 

FORM OF OFFICER’S CERTIFICATE

 

This Officer’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(I)(d) of that certain Purchase Agreement dated as of August 10, 2018,
(“Purchase Agreement”), by and between AIT THERAPEUTICS, INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”). Terms used herein and not otherwise defined shall have the meanings
ascribed to them in the Purchase Agreement.

 

The undersigned, __________________, Chief Executive Officer of the Company,
hereby certifies, on behalf of the Company and not in his individual capacity,
as follows:

 

1. I am the Chief Executive Officer of the Company;

 

2. The representations and warranties of the Company are true and correct in all
material respects (except to the extent that any of such representations and
warranties is already qualified as to materiality in Section 4 of the Purchase
Agreement, in which case, such representations and warranties are true and
correct without further qualification) as of the date of the Purchase Agreement
and as of [the Initial Purchase Date] [the Commencement Date]1 as though made at
that time (except for representations and warranties that speak as of a specific
date, in which case such representations and warranties are true and correct as
of such date);

 

3. The Company has performed, satisfied and complied in all material respects
with covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to [the
Initial Purchase Date] [the Commencement Date].

 

4. The Company has not taken any steps, and does not currently expect to take
any steps, to seek protection pursuant to any Bankruptcy Law nor does the
Company or any of its Subsidiaries have any knowledge or reason to believe that
its creditors intend to initiate involuntary bankruptcy or insolvency
proceedings. The Company is financially solvent and is generally able to pay its
debts as they become due.

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
___________, 2018.

 

      Name:   Title:

 

The undersigned as Secretary of AIT THERAPEUTICS, INC., a Delaware corporation,
hereby certifies that ______________ is the duly elected, appointed, qualified
and acting Chief Executive Officer of the Company, and that the signature
appearing above is his genuine signature.

 

___________________________________

        _________________, Secretary

 



 

 1 Edit as appropriate.

 

 

 

 

EXHIBIT B

 

FORM OF COMPANY RESOLUTIONS

FOR SIGNING PURCHASE AGREEMENT

 

UNANIMOUS WRITTEN CONSENT OF

AIT THERAPEUTICS, INC.

 

The undersigned, constituting all of the members of the Board of Directors (the
“Board”) of AIT Therapeutics, Inc., a Delaware corporation (the “Company”),
pursuant to Section 141(f) of the Delaware General Corporation Law (the “DGCL”),
hereby adopt the following resolutions by unanimous written consent and direct
that this consent be filed with the minutes of the proceedings of the Board:

 

Whereas, there has been presented to the Board a draft of the Purchase Agreement
(the “Purchase Agreement”) by and between the Company and Lincoln Park Capital
Fund, LLC (“Lincoln Park”), providing for the purchase by Lincoln Park of up to
Twenty Million Dollars ($20,000,000) of the Company’s common stock, $0.0001 par
value per share (the “Common Stock”) and a draft of the Registration Rights
Agreement (the “Registration Rights Agreement”) by and between the Company and
Lincoln Park providing for the registration of the shares of the Company’s
Common Stock issuable in respect of the Purchase Agreement on behalf of the
Company; and

 

Whereas, after careful consideration of the Purchase Agreement, the documents
incident thereto and other factors deemed relevant by the Board, the Board has
determined that it is advisable and in the best interests of the Company and its
stockholders to engage in the transactions contemplated by the Purchase
Agreement, including, but not limited to, the payment of $500,000 to Lincoln
Park as a commitment fee (the “Commitment Fee”) and the sale of shares of Common
Stock to Lincoln Park up to the available amount under the Purchase Agreement
(the “Purchase Shares”) and to register such shares as contemplated by the
Registration Rights Agreement.

 

Transaction Documents

 

Now, Therefore, Be It Resolved, that the transactions described in the Purchase
Agreement are hereby approved and each of ____- and ___________ (the “Authorized
Officers”) are severally authorized to execute and deliver the Purchase
Agreement, and any other agreements or documents contemplated thereby including,
without limitation, the Registration Rights Agreement, with such amendments,
changes, additions and deletions as the Authorized Officers may deem to be
appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

Further Resolved, that the terms and provisions of the Registration Rights
Agreement by and among the Company and Lincoln Park are hereby approved and the
Authorized Officers are authorized to execute and deliver the Registration
Rights Agreement (pursuant to the terms of the Purchase Agreement), with such
amendments, changes, additions and deletions as the Authorized Officer may deem
appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

Further Resolved, that the terms and provisions of the forms of Irrevocable
Transfer Agent Instructions and Notice of Effectiveness of Registration
Statement (collectively, the “Instructions”) are hereby approved and the
Authorized Officers are authorized to execute and deliver the Instructions on
behalf of the Company in accordance with the Purchase Agreement, with such
amendments, changes, additions and deletions as the Authorized Officers may deem
appropriate and approve on behalf of, the Company, such approval to be
conclusively evidenced by the signature of an Authorized Officer thereon; and

 

 

 

 

Execution of Purchase Agreement

 

Further Resolved, that the Company be and it hereby is authorized to execute the
Purchase Agreement providing for the purchase of up to Twenty Million Dollars
($20,000,000) of the Company’s common stock; and

 

Issuance of Common Stock

 

Further Resolved, that the Company is hereby authorized to issue to Lincoln Park
Capital Fund, LLC, [___________] shares of Common Stock as Initial Purchase
Shares, and that upon issuance of the Initial Purchase Shares pursuant to the
Purchase Agreement the Initial Purchase Shares shall be duly authorized, validly
issued, fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

 

Further Resolved, that the Company is hereby authorized to issue shares of
Common Stock upon the purchase of Purchase Shares up to the Available Amount
under the Purchase Agreement in accordance with the terms of the Purchase
Agreement and that, upon issuance of the Purchase Shares pursuant to the
Purchase Agreement, the Purchase Shares will be duly authorized, validly issued,
fully paid and nonassessable with no personal liability attaching to the
ownership thereof; and

 

Further Resolved, that the Company shall initially reserve [____________] shares
of Common Stock for issuance as Purchase Shares (other than Initial Purchase
Shares) under the Purchase Agreement.

 

Approval of Actions

 

Further Resolved, that, without limiting the foregoing, the Authorized Officers
are, and each of them hereby is, authorized and directed to proceed on behalf of
the Company and to take all such steps as deemed necessary or appropriate, with
the advice and assistance of counsel, to cause the Company to consummate the
agreements referred to herein and to perform its obligations under such
agreements; and

 

Further Resolved, that the Authorized Officers be, and each of them hereby is,
authorized, empowered and directed on behalf of and in the name of the Company,
to take or cause to be taken all such further actions and to execute and deliver
or cause to be executed and delivered all such further agreements, amendments,
documents, certificates, reports, schedules, applications, notices, letters and
undertakings and to incur and pay all such fees and expenses as in their
judgment shall be necessary, proper or desirable to carry into effect the
purpose and intent of any and all of the foregoing resolutions, and that all
actions heretofore taken by any officer or director of the Company in connection
with the transactions contemplated by the agreements described herein are hereby
approved, ratified and confirmed in all respects.

 

 

 

 

This Action by Unanimous Written Consent shall be filed with the minutes of the
proceedings of the Board. This Action may be signed in one or more counterparts,
each of which shall be deemed an original, and all of which shall constitute one
instrument.

 

IN WITNESS WHEREOF, the undersigned have executed this Unanimous Written Consent
of the Board of Directors of AIT Therapeutics, Inc. as of date written below.

 

By:     By:   Date:     Date:             By:     By:   Date:     Date:        
    By:     By: Date:     Date:             By:         Date:        

 

 

 

 

EXHIBIT C

 

FORM OF SECRETARY’S CERTIFICATE

 

This Secretary’s Certificate (“Certificate”) is being delivered pursuant to
Section 8(II)(k) of that certain Purchase Agreement dated as of August 10, 2018
(“Purchase Agreement”), by and between AIT THERAPEUTICS, INC., a Delaware
corporation (the “Company”), and LINCOLN PARK CAPITAL FUND, LLC (the
“Investor”), pursuant to which the Company may sell to the Investor up to Twenty
Million Dollars ($20,000,000) of the Company’s Common Stock, $0.0001 par value
per share (the “Common Stock”). Terms used herein and not otherwise defined
shall have the meanings ascribed to them in the Purchase Agreement.

 

The undersigned, ____________, Secretary of the Company, hereby certifies, on
behalf of the Company and not in his individual capacity, as follows:

 

1. I am the Secretary of the Company.

 

2. Attached hereto as Exhibit A and Exhibit B are true, correct and complete
copies of the Company’s Amended and Restated Bylaws (“Bylaws”) and Amended and
Restated Certificate of Incorporation, as supplemented by a Certificate of
Correction (“Charter”), and no action has been taken by the Company, its
directors, officers or stockholders, in contemplation of the filing of any
further amendment relating to or affecting the Bylaws or Charter.

 

3. Attached hereto as Exhibit C are true, correct and complete copies of the
resolutions duly adopted by the Board of Directors of the Company by unanimous
written consent effective as of _______, 2018. Such resolutions have not been
amended, modified or rescinded and remain in full force and effect and such
resolutions are the only resolutions adopted by the Company’s Board of
Directors, or any committee thereof, or the stockholders of the Company relating
to or affecting (i) the entering into and performance of the Purchase Agreement,
or the issuance, offering and sale of the Purchase Shares and (ii) and the
performance of the Company of its obligation under the Transaction Documents as
contemplated therein.

 

4. As of the date hereof, the authorized, issued and reserved capital stock of
the Company is as set forth on Exhibit D hereto.

 

 

 

 

IN WITNESS WHEREOF, I have hereunder signed my name on this ___ day of
____________, 2018.

 

_________________________

 

Secretary

 

The undersigned as Chief Executive Officer of AIT THERAPEUTICS, INC., a Delaware
corporation, hereby certifies that ______________ is the duly elected,
appointed, qualified and acting Secretary of AIT Therapeutics, Inc., and that
the signature appearing above is his genuine signature.

 

___________________________________

 

Chief Executive Officer

 

 

 

 

EXHIBIT D

 

FORM OF LETTER TO THE TRANSFER AGENT FOR THE ISSUANCE OF THE INITIAL PURCHASE
SHARES

 

[COMPANY LETTERHEAD]

 

[__________], 2018

 

[TRANSFER AGENT]

__________________

__________________

__________________

 

Re: Issuance of Common Stock to Lincoln Park Capital Fund, LLC

 

Dear ________,

 

On behalf of AIT THERAPEUTICS, INC. (the “Company”), you are hereby instructed
to issue as soon as possible a book-entry statement representing an aggregate of
[_________] shares of our common stock in the name of Lincoln Park Capital Fund,
LLC. The book-entry statement should be dated [__________], 2018. I have
included a true and correct copy of a unanimous written consent executed by the
Board of Directors of the Company adopting resolutions approving the issuance of
these shares. The book-entry statement should bear the following restrictive
legend:

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES
HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS, UNLESS SOLD PURSUANT TO: (1) RULE 144 UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (2) AN OPINION OF HOLDER’S COUNSEL, IN A
CUSTOMARY FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE
STATE SECURITIES LAWS.

 

 

 

 

The book-entry statement should be sent as soon as possible via overnight mail
to the following address:

 

Lincoln Park Capital Fund, LLC

440 North Wells, Suite 410

Chicago, IL 60654

Attention: Josh Scheinfeld/Jonathan Cope

 

Thank you very much for your help. Please call me at [__________] if you have
any questions or need anything further.

 

AIT THERAPEUTICS, INC.

 

BY:  

 

 

 

 

FORM OF COMPANY COUNSEL OPINION

 

Capitalized terms used herein but not defined herein, have the meaning set forth
in the Purchase Agreement. Based on the foregoing, and subject to the
assumptions and qualifications set forth herein, we are of the opinion that:

 

1. The Company is a corporation existing and, based solely on the certificate
issued by the Secretary of State of Delaware dated as of _______, 2018, in good
standing under the laws of the State of Delaware. The Company is qualified to do
business as a foreign corporation and, based solely on the certificate issued by
the Secretary of State of New York dated as of _______, 2018, is in good
standing in the State of New York.

 

2. The Company has the corporate power to execute and deliver, and perform its
obligations under, each Transaction Document to which it is a party. The Company
has the corporate power to conduct its business as, to the best of our knowledge
and as described in the Registration Statement and Prospectus, it is now
conducted, and to own and use the properties owned and used by it.

 

3. The execution, delivery and performance by the Company of the Transaction
Documents to which it is a party have been duly authorized by all necessary
corporate action on the part of the Company. The execution and delivery of the
Transaction Documents by the Company, the performance of the obligations of the
Company thereunder and the consummation by it of the transactions contemplated
therein have been duly authorized and approved by the Company’s Board of
Directors and no further consent, approval or authorization of the Company, its
Board of Directors or its stockholders is required. The Transaction Documents to
which the Company is a party have been duly executed and delivered by the
Company and are the valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting creditor’s rights and remedies.

 

4. The execution, delivery and performance by the Company of the Transaction
Documents, the consummation by the Company of the transactions contemplated
thereby including the offering, sale and issuance of the Purchase Shares,
including, without limitation the Initial Purchase Shares in accordance with the
terms and conditions of the Purchase Agreement, and fulfillment and compliance
with terms of the Transaction Documents, does not and shall not: (i) conflict
with, constitute a breach of or default (or an event which, with the giving of
notice or lapse of time or both, constitutes or could constitute a breach or a
default), under (a) the Certificate of Incorporation or the Bylaws of the
Company, (b) any agreement, note, lease, mortgage, deed or other instrument to
which the Company is a party or by which the Company or any of its assets are
bound that is filed (or incorporated by reference) as an exhibit to any of (I)
the Registration Statement, (II) the Company’s Transition Report on Form 10-KT
for the transition period ended March 31, 2018, or (III) to any report, schedule
or statement filed by the Company with or furnished by the Company to the SEC
from and after March 31, 2018 (collectively, the “Material Agreements”), (ii)
result in any violation of any U.S. federal or New York state statute, law, rule
or regulation, which in our experience, is generally applicable to transactions
similar to those contemplated by the Transaction Documents, or the DGCL,
provided, however, that we do not express any opinion as to compliance with the
antifraud provisions of U.S. federal and state securities laws, or (iii) to our
knowledge, violate any order, writ, injunction or decree specifically naming the
Company or any of its subsidiaries.

 

 

 

 

5. The issuance of the Purchase Shares, including, without limitation, the
Initial Purchase Shares, pursuant to the terms and conditions of the Transaction
Documents has been duly authorized by all necessary corporate action on the part
of the Company. [The Initial Purchase Shares are validly issued, fully paid and
non-assessable, to our knowledge, free of all taxes, liens, charges,
restrictions, rights of first refusal and preemptive rights.] 4,000,000 shares
of Common Stock have been properly reserved for issuance as Purchase Shares
(other than the Initial Purchase Shares) under the Purchase Agreement. When
issued and paid for in accordance with the Purchase Agreement, the Purchase
Shares [(other than the Initial Purchase Shares)]2 shall be validly issued,
fully paid and non-assessable, to our knowledge, free of all taxes, liens,
charges, restrictions, rights of first refusal and preemptive rights. To our
knowledge, the execution and delivery of the Registration Rights Agreement do
not, and the performance by the Company of its obligations thereunder shall not,
give rise to any rights of any other Person for the registration under the
Securities Act of any shares of Common Stock or other securities of the Company
which have not been waived.

 

6. As of the date hereof, the authorized capital stock of the Company consists
of __,___,___ shares of common stock, par value $0.0001 per share, of which to
our knowledge __________ shares are issued and outstanding.

 

7. Assuming the accuracy of the representations and your compliance with the
covenants made by you in the Transaction Documents, the offering, sale and
issuance of the Purchase Shares, including, without limitation, the Initial
Purchase Shares, to you pursuant to the Transaction Documents is exempt from
registration under the Securities Act.

 

8. Other than that which has been obtained and completed prior to the date
hereof, no authorization, approval, consent, filing or other order of any
federal or state governmental body, regulatory agency, or stock exchange or
market, or any court, or, to our knowledge, is required to be obtained by the
Company to enter into and perform its obligations under the Transaction
Documents or for the Company to issue and sell the Purchase Shares, including,
without limitation the Initial Purchase Shares, as contemplated by the
Transaction Documents.

 

9. The Common Stock is registered pursuant to Section 12(g) of the Exchange Act.
To our knowledge, since one year preceding the date of the Purchase Agreement,
the Company has been materially in compliance with the reporting requirements of
the Exchange Act applicable to it. To our knowledge, the Company has not
received any written notice from any Person stating that the Company has not
been in compliance with any of the rules and regulations (including the
requirements for continued listing) of the Principal Market.

 

10. The Company is not, and after giving effect to the issuance of the Purchase
Shares, including, the Initial Purchase Shares (as applicable) and the
application of the proceeds as described in the Prospectus, will not be, an
“investment company,” as that term is defined in the Investment Company Act of
1940, as amended.

 

11. Except as described in the Registration Statement and the Prospectus, none
of the Material Agreements grants to any person the right to require the Company
to file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such person or to require the
Company to include such securities in the securities registered pursuant to the
Registration Statement or in any securities being registered pursuant to any
other registration statement filed by the Company under the Securities Act.

 

[THE FOLLOWING MAY BE MADE IN A SEPARATE NEGATIVE ASSURANCES LETTER]

 



 

2 Use if Initial Purchase Shares are issued.

 

 

 

 

As counsel to the Company, we reviewed the Registration Statement and the
Prospectus, and participated in discussions with your representatives and those
of the Company, at which the contents of the Registration Statement and the
Prospectus were discussed. Between the date of the Transaction Documents and the
time of the delivery of this letter, we participated in further discussions with
your representatives and those of the Company, and we reviewed certain
certificates of officers of the Company and public officials delivered to you
today.

 

The purpose of our professional engagement was not to establish or confirm
factual matters or financial, statistical or accounting data. Therefore, we are
not passing upon and do not assume any responsibility for the accuracy,
completeness or fairness of the statements or information contained in or
incorporated by reference into the Registration Statement or the Prospectus,
and, except as set forth herein, we have not made, or undertaken any obligation
to make, an independent check or verification of the accuracy, completeness or
fairness of the statements or information contained in or incorporated by
reference into the Registration Statement or the Prospectus. Moreover, many of
the determinations required to be made in the preparation of the Registration
Statement and the Prospectus involve matters of a non-legal nature, for which we
have assumed no responsibility.

 

Subject to the foregoing, we confirm to you, on the basis of the information
that we gained in the course of performing the services referred to above, that
(a) the Registration Statement, at the time it initially became effective
(except in as to the financial statements, schedules and other financial and
accounting data, as to which we make no comment), appeared or appears on its
face to be appropriately responsive in all material respects to the applicable
requirements of the Securities Act and Form S-1, and (b) each of the documents
incorporated by reference in the Registration Statement (except as to the
financial statements, schedules and other financial and accounting data, as to
which we make no comment), at the time such document was filed with the SEC,
appeared on its face to be appropriately responsive in all material respects to
the applicable requirements of the Exchange Act. Furthermore, subject to the
foregoing, nothing came to our attention that caused us to believe that: (a) the
Registration Statement, as of its effective date, contained an untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein not misleading, or (b) the
Prospectus, as of its date and as of the date and time of delivery of this
letter, contained or contains any untrue statement of a material fact or omitted
or omits to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that we do not assume any responsibility for the accuracy, completeness
or fairness of the statements contained in the Registration Statement or the
Prospectus, and we do not express any belief as to the financial statements and
related notes, financial statement schedules or financial statistics or other
financial or accounting data and information contained in or omitted from the
Registration Statement or the Prospectus.

 

We inform you that the Registration Statement became effective under the
Securities Act on _______, 201__ and that no stop order suspending the
effectiveness of the Registration Statement has been issued under the Securities
Act.

 

We are not representing the Company in any pending litigation in which it is a
named defendant that challenges the validity or enforceability of, or seeks to
enjoin the performance of, the Transaction Documents.

 

Further, we confirm to you that the Registration Statement, as of its effective
date, and the Prospectus, as of its date, appeared to us on their face to
respond in all material respects to the requirements of Form S-1, except that
the foregoing statement does not address any requirement relating to financial
statements, notes or schedules and financial and accounting data or information
contained in or omitted from the Registration Statement or the Prospectus.

 

 

 

